UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: September30, 2007 [ ] Transition Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER 000-49661 ACTIS GLOBAL VENTURES, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 98-0358887 (State or other jurisdiction (IRS Employer Identification No.) of incorporation or organization) 1905 Aston Avenue, Suite 101 Carlsbad, California 92008 (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code: (760) 448-2498 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of October 28, 2007, there were 552,787,730 shares of common stock issued and outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] ACTIS GLOBAL VENTURES, INC. Form 10-QSB September 30, 2007 PART I. - CONSOLIDATED FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) Consolidated Balance Sheets 3-4 Consolidated Statements of Operations 5 Consolidated Statements of Cash Flows 6-7 Notes to the Consolidated Financial Statements 8 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 25 ITEM 3. CONTROLS AND PROCEDURES 32 ITEM 4. RISKS AND UNCERTAINTIES 32 PART II - OTHER INFORMATION 39 ITEM 1. LEGAL PROCEEDINGS 39 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 39 ITEM 3. OTHER INFORMATION 39 ITEM 4. EXHIBITS 40-41 SIGNATURES 42 2 PART I ITEM 1.FINANCIAL STATEMENTS ACTIS GLOBAL VENTURES, INC. Consolidated Balance Sheets (Unaudited) September 30, December 31, 2007 2006 ASSETS Current assets Cash $ 31,136 $ 53,613 Restricted cash deposit 9,390 10,921 Accounts receivable 678,422 345,432 Notes receivable - 10,665 Accounts receivable, related party 32,541 4,096 Inventory 517,827 377,983 Inventory deposits - 100,854 Prepaid and other current assets 50,182 114,012 Total current assets 1,319,498 1,017,576 Property and equipment Computer and office equipment 108,525 96,852 Warehouse equipment 43,083 43,083 Furniture and fixtures 118,193 115,668 Leasehold improvements 51,461 51,461 Software 41,250 41,250 362,512 348,314 Less:Accumulated depreciation (209,788 ) (147,499 ) 152,724 200,815 Other assets Sublicense agreement, net 159,792 164,667 Intellectual property, net 21,200 29,150 Deferred debt issue costs - 7,935 Deposits 173,907 172,676 354,899 374,428 Total assets $ 1,827,121 $ 1,592,819 The accompanying notes are an integral part of these consolidated financial statements 3 ACTIS GLOBAL VENTURES, INC. Consolidated Balance Sheets - Continued (Unaudited) September 30, December 31, 2007 2006 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ 1,278,259 $ 910,799 Accounts payable, related party - 18,267 Sales tax payable 980,921 682,417 Accrued interest 1,151,814 778,701 Accrued penalty and liquidating damages, convertible notes 3,214,355 2,040,528 Accrued commissions 457,145 266,220 Accrued payroll and payroll tax 400,539 248,982 Accrued bonus 221,276 198,591 Deferred compensation 242,000 165,326 Customer deposits 7,018 38,765 Deferred rent 55,316 55,546 Notes payable - related parties 30,000 73,016 Notes payable - other 225,000 230,605 Warrant derivative liability 463 165,655 Embedded derivative liability 249,050 1,468,255 Convertible notes payable, net 3,088,116 3,141,001 Total current liabilities 11,601,270 10,482,674 COMMITMENTS AND CONTINGENCIES (See Note 15) MINORITY INTEREST IN SUBSIDIARIES 195,730 91,090 STOCKHOLDERS' DEFICIT Common stock, 5,000,000,000 common shares, $0.001 par value, authorized, 494,798,252 and 263,285,122 shares issued and outstanding September 30, 2007 and December 31, 2006, respectively 498,799 263,286 Additional paid in capital 5,972,802 5,592,620 Accumulated deficit (16,402,578 ) (14,857,179 ) Accumulated other comprehensive income (38,902 ) 20,328 Total stockholders' deficit (9,969,879 ) (8,980,945 ) Total liabilities and stockholders' deficit $ 1,827,121 $ 1,592,819 The accompanying notes are an integral part of these consolidated financial statements 4 Consolidated Statements of Operations For the Three and Nine Months ended September 30, 2007 and 2006 (unaudited) Three Months Ended September 30, Nine Months Ended September 30 2007 2006 (as restated) 2007 2006 (as restated) REVENUES Product sales $ 3,139,391 $ 2,560,379 $ 8,891,787 $ 8,212,883 Cost of sales 610,358 537,408 1,809,837 1,717,834 GROSS PROFIT 2,529,033 2,022,971 7,081,950 6,495,049 EXPENSES Sales commissions 1,323,245 907,565 3,348,271 3,207,953 Order fulfillment costs 289,424 234,079 844,029 766,302 Sales and marketing 599,735 662,900 1,857,356 2,022,014 General and administrative 616,148 750,386 2,028,518 1,797,576 Total operating expenses 2,828,552 2,554,930 8,078,173 7,793,845 NET LOSS FROM OPERATIONS (299,519 ) (531,959 ) (996,223 ) (1,298,796 ) OTHER INCOME (EXPENSE) Amortization of debt discount (50,596 ) (531,390 ) (150,141 ) (1,640,543 ) Gain (loss) on warrant derivative liability 24,762 1,066,962 165,192 248,668 Gain (loss) on embedded derivative liability 26,484 (142,814 ) 1,151,909 (242,031 ) Gain on extinguishment of debt - - - (50,290 ) Interest and finance charges (531,560 ) (256,368 ) (1,566,823 ) (1,447,033 ) Other income (expense) (32,950 ) (1,755 ) (44,673 ) (7,669 ) Total other income (expense) (563,860 ) 134,635 (444,536 ) (3,138,898 ) LOSS FROM CONTINUING OPERATIONS BEFORE MINORITY INTEREST AND INCOME TAX EXPENSE (863,379 ) (397,324 ) (1,440,759 ) (4,437,694 ) MINORITY INTEREST IN SUBSIDIARIES (11,807 ) (13,763 ) (104,639 ) (6,327 ) INCOME TAX EXPENSE - (3.022 ) - (9,022 ) LOSS FROM CONTINUED OPERATIONS (875,186 ) (414,019 ) (1,545,398 ) (4,453,043 ) DISCONTINUED OPERATIONS - (102,148 ) - (231,535 ) NET LOSS $ (875,186 ) $ (516,257 ) $ (1,545,398 ) $ (4,684,578 ) Net loss per share from Continuing operations $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.03 ) Net loss per share from Discontinued operations 0.00 0.00 0.00 0.00 Total $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.03 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - Basic and Diluted 326,278,350 169,024,252 344,370,752 148,552,765 The accompanying notes are an integral part of these consolidated financial statements 5 ACTIS GLOBAL VENTURES, INC. Consolidated Statement of Cash Flows For the Nine Months ended September 30, 2007 and 2006 (Unaudited) 2007 2006 (as restated) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) from continuing operations $ (1,545,399 ) $ (4,684,578 ) Net loss from discontinued operations - 231,535 Adjustment to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 69,843 71,892 Payment of accrued interest through issuance of stock 5,426 - Stock based compensation 338,248 245,373 Issuance of restricted stock to amend notes payable 1,700 - Amortization of debt discount on convertible notes 150,140 1,640,543 Amortization of prepaid financing on convertible notes - 136,631 Gain on warrant derivative liability (165,192 ) (248,668 ) (Gain) loss on embedded derivative liability (1,151,909 ) 242,031 Loss on extinguishment of debt - 50,290 Minority interest in subsidiaries 104,640 6,327 Changes in operating assets and liabilities:: Restricted Cash 1,531 - Accounts receivable (332,990 ) (231,567 ) Accounts receivable - related party (28,445 ) 1,426 Note receivable 10,665 - Inventory (139,844 ) 161,933 Prepaid Inventory 100,854 - Prepaid expenses and other current assets 63,830 28,010 Inventory deposits - 108,401 Deposits (1,231 ) (10,632 ) Accounts payable 367,460 433,834 Accounts payable - related party (18,267 ) - Accrued sales tax 298,504 231,689 Accrued interest 373,113 328,283 Accrued penalty and liquidating damages 1,173,827 979,325 Accrued payroll and payroll related expenses 151,557 123,642 Accrued bonus 22,685 74,741 Accrued commissions 190,925 40,930 Customer deposits (31,747 ) 7,547 Deferred compensation 76,674 13,573 Deferred rent (230 ) 3,975 Net cash provided by (used in) operating activities 86,366 (13,513 ) Net cash provided by discontinued operations - (116,216 ) The accompanying notes are an integral part of these consolidated financial statements 6 ACTIS GLOBAL VENTURES, INC. Consolidated Statements of Cash Flows – Continued For the Nine Months ended September 30, 2007 and 2006 (Unaudited) 2007 2006 (as restated) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment (992 ) (94,044 ) Net cash used in investing activities (992 ) (94,044 ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of insurance premium financed with a note payable (30,605 ) - Proceeds from notes payable from related parties 252,000 - Proceeds from notes payable 100,000 190,500 Repayment of notes payable (118,016 ) - Repayment of notes payable to related parties (252,000 ) (229,650 ) Net cash used in financing activities (48,621 ) (39,150 ) Effect of exchange rate changes on cash (59,230 ) 10,503 Net decreasein cash (22,477 ) (252,420 ) Cash and cash equivalents at beginning of period 53,613 300,619 Cash and cash equivalents at end of period $ 31,136 $ 48,199 SUPPLEMENTAL DISCLOSURES Income taxes paid $ - $ 9,022 Interest paid $ - $ - NON-CASH INVESTING AND FINANCING ACTIVITIES Shares issuedas payment on related party loans and accrued interest $ - $ 414,801 Shares issued as payment of deferred salaries $ - $ 40,000 Shares issued for convertible note, net $ 192,826 $ 178,186 Reclassification of embedded derivative liability to additional paid in capital in connection with debt to equity conversions $ 67,294 $ - The accompanying notes are an integral part of these consolidated financial statements 7 ACTIS GLOBAL VENTURES, INC. NOTES TO FINANCIAL STATEMENTS NOTE 1:ORGANIZATION AND BUSINESS DESCRIPTION ACTIS Global Ventures, Inc. (ACTIS, or the “Company”), is a Nevada corporation formed through various corporate transactions as described below. FemOne, Inc., (the California Corporation) was initially incorporated in the State of California on March 15, 2003 as 2Chansis, Inc. In July 2001, 2SIS LLC (also known as 2SIS, Inc.) was formed to become a direct selling company selling cosmetics to college aged girls. On May 1, 2002, 2Chansis, Inc. and 2SIS LLC merged together pursuant to a general conveyance and assignment agreement. On November 8, 2002, 2Chansis, Inc. changed its name to FemOne, Inc. In August 2003, Mr. Ray W. Grimm, Jr. and Mr. Alfred Hanser entered into a Stock Purchase Agreement through which they acquired the majority of the outstanding shares of common stock of New Paltz Capital Corp., which was incorporated on March 14, 2000 under the laws of the State of Nevada. On October 3, 2003, New Paltz Capital Corporation formally changed its name to FemOne, Inc. and adopted the business plan of the California Corporation abandoning its previous business plan as a mineral exploration company. On October 22, 2003, FemOne, the California Corporation, exchanged all of its 12,366,550 outstanding shares of common stock for 1,000,000 shares of New Paltz Capital Corp., now named FemOne, Inc. This exchange of shares was accounted for as a reverse merger, under the purchase method of accounting. The combination was recorded as a recapitalization of the stockholders' equity. FemOne, Inc. is a producer and distributor of various lines of cosmetics, skin care and nutritional products in the United States and Canada. On June 9, 2006, FemOne Inc. changed its name to ACTIS Global Ventures, Inc. The Company has retained the name FemOne as its direct selling division marketing nutritional products to women. ACTIS markets its product lines through two marketing channels, Direct Sales and Direct Response Television Shopping. During 2004, the Company's Direct Sales were through two divisions, BIOPRO Technology and FemOne. In February 2004, the Company introduced its BIOPRO Technology Division, carrying a line of products developed using Energy Resonance Technology and Molecular Resonance Effect Technology that management believes to be a new generation in wellness solutions, designed to create an improved overall sense of wellbeing for people living in environments that are highly electro-polluted and/or saturated with other external stressors. During 2007, 2006 and 2005, the Company sold three product lines through its FemOne division, nutritional products (FemOne) and skincare and cosmetics (Channoine), and also sold cosmetics (2SIS) in 2005 and 2004. In October 2004, the Company began operations of its subsidiary BIOPRO Australasia PTY, Ltd to distribute BIOPRO Technology products in Australia and New Zealand. The Company owns 90% of BIOPRO Australasia. In December 2004, the Company formed its subsidiary SRA Marketing, Inc. to manage its sales and marketing efforts using the Direct Response Television Shopping channel. The Company owns 51% of SRA Marketing. In August 2005, the Company formed its subsidiary BIOPRO Asia to market its BIOPRO products in the Philippines. In September 2006, the Company ceased the operations of this subsidiary. The results of its operations and net assets (liabilities) of this subsidiary are reflected as discontinued operations in the accompanying financial statements. In April 2006, the Company formed its subsidiary BIOPRO Technology South Africa Pty, Ltd. to market its products in South Africa. NOTE 2:LIQUIDITY AND GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has incurred losses since inception and has a working capital deficit. The financial statements for the year ended December 31, 2006 included a statement from the Company's auditors that there is substantial doubt about the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company’s obtaining adequate capital or it could be forced to cease operations. In order to continue as a going concern, develop and grow its customer base, revenues and achieve a profitable level of operations, the Company will need, among other things, additional capital resources. Management's plans to obtain such resources for the Company include (1) raising additional capital through sales of common stock, the proceeds of which would be used to pay the scheduled principal and accrued interest amounts due currently and in default to note holders, improve the marketing effort of all the Company's product lines and for working capital; (2) pursuing other possible additional capital resources through joint venture, merger or acquisition or other strategic alliance; and (3) preserving cash by attracting and retaining employees by supplementing pay with stock options. The financial statements included herein do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 8 NOTE 3:RESTATEMENTOF FINANCIAL STATEMENTS In the fourth quarter of 2006, the Company determined that it had not correctly accounted for penalties and liquidated damages which were due under certain conditions in connection with the 8% Notes and the 12% Notes and for embedded derivative liabilities related to the conversion features of these Notes. Under the agreements for the 12% Notes, we were required to register the common stock underlying the notes and warrants within 120 days of executing the agreements, which the Company did. However, in 2005, all of the available shares registered under this registration statement in connection with the conversion of notes were issued to the holders of the Notes. There was no further registration statement to register additional shares issuable upon conversion of the outstanding balance of the 12% Notes, as was required under the agreements. For every month that the company did not have in place an effective registration statement, a penalty of 2% per month on the outstanding principal balance was payable. Also, under the terms of the 12% and 8% Notes, we are required to maintain a sufficient number of authorized but unissued shares to allow for the issuance of up to two times the number of shares of common stock which are convertible under all outstanding convertible notes and exercisable under all outstanding warrants, in each case as of the date of calculation. Under the agreements, failure to maintain sufficient authorized shares further obligates the Company to incur penalties for 3% of the outstanding principal and unpaid accrued interest balance of the Notes for every month in which it fails to comply. In 2005, no amounts were recorded for either the 2% penalty or the 3% liquidated damages, which totaled $802,322. In addition, interest should have been accrued at the default interest rates of 15% for the 12% Notes and at 10% for the 8% Notes. Interest at the higher default interest rates totaling $46,126 was not accrued in 2005. The financial statements previously reported for the year ended December 31, 2005 were restated to record the effects of the penalties and liquidated damages and the higher interest expense. In addition, the Company recorded embedded derivative liabilities in connection withconvertible debt agreement amendments entered into in March 2006. The adjustments to record these liabilities,as well as the2006 interest and liquidated damages liabilities noted above, were not posted until the fourth quarter of 2006, and therefore the unaudited financial statements included in previously filed reports on Form 10-QSB during 2006 failed to include the effects of these additional liabilities. Accordingly, the financial statements included herein for the three and nine months endedSeptember 30, 2006 have been restated. The table below reflects the impact of the these restatements on the previously reported financial statements for the three and the nine months ended September 30, 2006. For the Three Months Ended September 30, 2006 2006 Statement of Operations As reported Restatements As Restated Other income (expense) Amortization of debt discount $ (1,043,834 ) $ 512,444 $ (531,390 ) Gain (loss) on warrant derivative $ 1,066,962 $ - $ 1,066,962 Gain (loss) on embedded derivative liability $ - $ (142,814 ) $ (142,814 ) Gain (loss) on debt extinguishment $ - $ - $ - Interest and finance charges $ (133,832 ) $ (122,536 ) $ (256,368 ) Net loss $ (763,361 ) $ 247,094 $ (516,267 ) For the Nine Months Ended September 30, 2006 2006 Statement of Operations As reported Restatements As Restated Other income (expense) Amortization of debt discount $ (2,846,539 ) $ 1,205,996 $ (1,640,543 ) Gain (loss) on warrant derivative $ (15,928 ) $ 264,596 $ 248,668 Gain (loss) on embedded derivative liability $ - $ (242,031 ) $ (242,031 ) Gain (loss) on debt extinguishment $ 1,101,070 $ (1,151,360 ) $ (50,290 ) Interest and finance charges $ (425,012 ) $ (1,022,021 ) $ (1,447,033 ) Net loss $ (3,739,758 ) $ (944,820 ) $ (4,684,578 ) 9 As of September 30, 2006 2006 Balance Sheet As reported Restatements As Restated Deferred debt issue costs $ 97,748 $ (97,748 ) $ - Accrued interest $ 510,596 $ 88,821 $ 599,777 Accrued penalty and liquidated damages $ - $ 1,781,647 $ 1,781,647 Liability of embedded derivative $ - $ 1,886,134 $ 1,886,134 Original discount on convertible notes $ (1,213,934 ) $ (827,536 ) $ (386,398 ) Additional paid in capital $ 8,257,853 $ (2,888,617 ) $ 5,369,236 Retained earnings $ (12,201,718 ) $ (1,793,267 ) $ (13,994,985 ) For the Nine Months Ended September 30, 2006 2006 Statement of Cash Flows As reported Restatements As Restated Net loss $ (3,739,758 ) $ (944,820 ) $ (4,684,578 ) Amortization of debt discount of convertible notes $ 2,846,539 $ (1,205,996 ) $ 1,640,543 Loss (gain) on extinguishment of debt $ (1,101,070 ) $ 1,151,360 $ 50,290 Loss (gain) on warrant derivative liability $ 15,928 $ (264,596 ) $ (248,668 ) Loss on embedded derivative liability $ - $ 242,031 $ 242,031 Accrued interest and penalties $ - $ 1,307,608 $ 1,307,608 NOTE 4:SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES INTERIM FINANCIAL STATEMENTS The accompanying financial statements are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the regulations of the Securities and Exchange Commission. Accordingly, financial statements included herein do not include all of the information and footnotes required by accounting principles generally accepted in the United States for audited financial statements. However, in the opinion of management, the accompanying financial statements and notes thereto include all adjustments and disclosures necessary for the fair presentation of the financial statements. The balance sheet as of December 31, 2006, was derived from the Company’s audited financial statements. Operating results for the interim periods presented are not necessarily indicative of the results to be expected for the full fiscal year. The interim financial statements should be read in conjunction with the audited financial statements included in Form 10-KSB for the year ended December 31, 2006. BASIS OF CONSOLIDATION The consolidated financial statements include the accounts, after inter-company eliminations, of the Company and its majority owned subsidiaries, BIOPRO Australasia, BIOPRO Technology South Africa Pty, Ltd., BIOPRO Asia and SRA Marketing. The Company accounts for investments in affiliates which are owned 50% or less under the equity method of accounting. CASH, CASH EQUIVALENTS AND RESTRICTED CASH Cash and cash equivalents include short-term, highly liquid investments with an original maturity of three months or less. The restricted cash deposit is security to the landlord for the leased facilities in South Africa. ACCOUNTS RECEIVABLE The Company has elected to record bad debts using the direct write-off method. Generally accepted accounting principles require that the allowance method be used to recognize bad debts; however, the effect of using the direct write-off method is not materially different from the results that would have been obtained under the allowance method. INVENTORY Inventories consist of finished goods and are valued at the lower of cost or market (first-in, first-out). PROPERTY AND EQUIPMENT Property and equipment are recorded at cost, less depreciation and amortization. Depreciation is primarily accounted for on the straight-line method based on estimated useful lives, ranging between three and seven years. Leasehold improvements are amortized over the shorter of the useful life of the asset or the lease term. Maintenance and repairs are charged to expense as incurred, additions and betterments which extend the life of the asset are capitalized. Depreciation expense was $29,227 for the quarter ended September 30, 2007 and $25,373 for the quarter ended September 30, 2006. Depreciation expense was $69,843 for the nine months ended September 30, 2007 and $71,892 for the nine months ended September 30, 2006. 10 FAIR VALUES OF FINANCIAL INSTRUMENTS The Company’s financial instruments are cash and cash equivalents, accounts receivable, accounts payable, and notes payable. The recorded values of cash and cash equivalents, accounts receivable, and accounts payable approximate their fair values based on their short-term nature. The recorded values of notes payable approximate their fair values, as interest approximates market rates. FOREIGN CURRENCY TRANSLATION The functional currencies of the Company’s foreign operations are the local currencies. Accordingly, all assets and liabilities are translated into U.S. dollars using period-end exchange rates, and all revenues and expenses are translated using average exchange rates during the year. Our current intent is to retain assets within the foreign operations to fund those operations. COMPREHENSIVE INCOME (LOSS) Translation adjustments related to the Company’s foreign operations are included in comprehensive income (loss) and reported separately in stockholders’ equity (deficit). WARRANT DERIVATIVE LIABILITY The Company accounts for warrants issued in connection with financing arrangements in accordance with Emerging Issues Task Force (“EITF”) Issue No. 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock (“EITF 00-19”). Pursuant to EITF 00-19, an evaluation of specifically identified conditions is made to determine whether the fair value of warrants issued is required be classified as a derivative liability. The fair value of warrants classified as derivative liabilities is adjusted for changes in fair value at each reporting period, and the corresponding non-cash gain or loss is recorded in the respective period’s operations. STOCK BASED COMPENSATION On January 1, 2006, the Company adopted the fair value recognition provisions of FASB Statement No. 123R, Share-Based Payment , (“SFAS 123R”) using the modified prospective transition method. Under that transition method, compensation cost recognized in periods after December 31, 2005 includes: compensation cost for all share-based payments granted prior to, but not yet vested as of December 31, 2005, based on the grant date fair value estimated in accordance with the original provisions of SFAS 123, and compensation cost for all share-based payments granted subsequent to December 31, 2005, based on the grant date fair value estimated in accordance with the provisions of SFAS 123R. Compensation cost is recognized on a straight-line basis, net of estimated forfeitures, over the requisite service period of each award. The results of the prior periods have not been restated. CONCENTRATION OF CREDIT RISK Financial instruments that potentially subject the Company to significant concentration of credit risk consist of cash and cash equivalents and accounts receivable. Substantially all of the Company’s cash and cash equivalents are held at banks within the United States that management believes are of high credit quality. Concentration of credit risk with respect to accounts receivable is primarily limited to the Company’s merchant clearing its credit card transactions and accounts receivable from its subsidiary from its customer SHOP NBC. Management believes its credit risk is minimal with regardsto these receivables. CONCENTRATION OF VENDOR RISK The Company imports certain of its BIOPRO Technology products from manufacturing suppliers located in foreign countries. The Company purchases its inventories in large quantities to compensate for potentialdelays in production and delivery. BASIC AND DILUTED EARNINGS (LOSS) PER COMMON SHARE In accordance with SFAS No. 128, "Earnings Per Share", basic earnings (loss) per share is computed based upon the weighted average number of common shares outstanding during the period. Diluted per share earnings (loss) are computed based on the weighted average number of common shares and all common stock equivalents outstanding during the period in which they are dilutive. Common equivalent shares are excluded from the calculation as their effect is anti-dilutive. USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the period presented. Actual results could differ from those estimates. RECLASSIFICATIONS Certain amounts in the 2006 financial statements have been reclassifed to conform to the 2007 presentation. 11 RECENT ACCOUNTING PRONOUNCEMENTS In June2006, the FASB issued “FASB Interpretation Number 48 ( “FIN 48” ), Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No.109” . FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position that an entity takes or expects to take in a tax return. Additionally, FIN 48 provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. Under FIN 48, an entity may only recognize or continue to recognize tax positions that meet a “more likely than not” threshold. FIN 48 was effective for the Company beginning January1, 2007. In connection with the adoption of FIN 48, no liability for previously recognized income tax benefits was recorded and no interest and penalties related to uncertain tax positions was recognized. The tax years 2003 - 2006 remain open to examination by the major taxing jurisdictions. In September 2006, the FASB issued SFAS No.157, “Fair Value Measurements” (“SFAS No. 157”). SFAS No. 157 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. This Statement focuses on creating consistency and comparability in fair value measurements. SFAS No. 157 is effective for fiscal years beginning after November15, 2007, and interim periods within those fiscal years. The Company is currently evaluating the impact of adopting SFAS 157 on its financial statements. In February 2007, the FASB issued Statement of Financial Accounting Standards 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment to FASB Statement No. 115.”This statement permits companies to choose to measure man financial instruments and other items at fair value.The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.This Statement is expected to expand the use of fair value measurement of accounting for financial instruments.The fair value option established by this statement permits all entities to measure eligible items at fair value at specified election dates.This statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007.We are currently assessing the impact adoption of SFAS No. 159 will have on our consolidated financial statements. 12 NOTE 5:CONVERTIBLE NOTES PAYABLE As of September 30, 2007 and December 31, 2006, convertible notes payable were as follows: September 30, December 31, 2007 2006 8% Convertible Notes : Convertible notes payable $ 1,500,000 $ 1,500,000 Discount on convertible notes (150,692 ) (300,832 ) Convertible notes payable, net $ 1,349,308 $ 1,199,168 12% Convertible Notes : Convertible notes payable $ 1,738,808 $ 1,941,833 Discount on convertible notes - - Convertible notes payable, net $ 1,738,808 $ 1,941,833 Convertible notes payable, net $ 3,088,116 $ 3,141,001 At September 30, 2007, the Company is in default on both the 8% and 12% convertible note agreements (as discussed below). Defaults on Convertible Notes At September 30, 2007, the Company is in default on certain of its obligations under the 8% Callable Secured Convertible Notes (the “8% Notes”) and 12% Callable Secured Convertible Notes (the “12% Notes”) agreements, as it did not make the scheduled principal and interest payments, currently does not have an effective registration statement covering the underlying shares of common stock available for issuance upon conversion of these notes, and does not have a sufficient number of authorized but unissued shares to allow for the issuance of up to two times the number of shares of common stock which are convertible under all outstanding convertible notes and exercisable under all outstanding warrants, in each case as of the date of calculation. On November 16, 2005, the Company received a Notice of Default from our holders of the 12% convertible notes (“Notice”). The Notice formally advised the Company that it is in default on certain obligations under the 12% convertible note agreements. The Notice called for the immediate payment of the Mandatory Prepayment Amount, as defined in the convertible note agreements, and any other sums due to the note holders at the time of the Notice. On February 15, 2006, the note holders filed a lawsuit against the Company for default under the 8% Notes and the 12% Notes (collectively the “Notes”) agreements. On March 23, 2006, this lawsuit was discontinued without prejudice after the Company amended the Notes to make changes to certain terms regarding conversion rate, warrant pricing and warrant expiration date. These amendments to the Notes did not cure the default. The 12% Notes matured between July and October 2006 and the 8% Notes mature on June 30, 2008. The Company did not make the required principal payments on the 12% Notes of $394,470 due on July 23, 2006, $800,000 due on September 15, 2006 and $1,200,000 due on October 12, 2006. Accrued interest on the 12% Notes was not paid when due, and totals $873,868 at September 30, 2007. Effective with the nonpayment of principal or interest, the 12% interest rate became a default interest rate of 15%. Under the 8% notes, interest is accrued but is not required to be paid unless the trading price for any trading day within the month is less than $0.002125. In November and December 2006, this minimum trading condition was not met. The required interest payments were not made, thus triggering an Event of Default as defined under the 8% Note agreements, and triggering an increase in the interest rate on the 8% Notes to 10%. Under the terms of the Notes, nonpayment of principal or interest would be an event of default and under certain conditions, after notice from the holders, could trigger a Mandatory Prepayment Amount (as defined in the note agreements) that would require us to pay 130% of the outstanding principal, interest, and additional penalties. As of September 30, 2007, we estimate that the Mandatory Prepayment Amount of the Notes based on 130% of outstanding principal, interest, and penalty balances would be approximately $9.7 million. As of October 31, 2007, we have not received any notice of an event of default due to failure to make the required payments at maturity. Failure to remedy the events of default under the Notes could result in the note holders foreclosing on all of the Company’s assets. 13 In order to cure the defaults, the Company would need to raise additional capital, file a registration statement, and obtain shareholder approval to increase the number of authorized shares. Until such time as the Company is able to raise additional capital, it will not be able to file the registration statement. Under the agreements for the 12% Notes, we were required to register the common stock underlying the notes and warrants within 120 days of executing the agreements, which we did. However, in 2005, all of the available shares registered under this registration statement in connection with the conversion of notes were issued to the holders of the 12% Notes. There was no further registration statement filed to register additionalshares issuable upon conversion of the outstanding balance of the 12% Notes, as was required under the agreements. For every month that the Company did not have in place an effective registration statement, a penalty of 2% per month on the outstanding principal balance is payable. Under the terms of the Notes, we are required to maintain a sufficient number of authorized but unissued shares to allow for the issuance of up to two times the number of shares of common stock which are convertible under all outstanding convertible notes and exercisable under all outstanding warrants, in each case as of the date of calculation. During 2005 and 2006, there were certain months when this requirement was not met. Under the agreements, the Company owes 3% of the outstanding principal and interest balances of the Notes for every month in which it failed to comply. Amounts accrued for the 2% penalty and the 3% liquidating damages, totaled $3,214,355 and $2,040,528 at September 30, 2007 and December 31, 2006, respectively, and is included in the accompanying balance sheets. 8% Convertible Notes and Warrants On June 30, 2005, the Company received gross proceeds of $1,500,000 from the sale of 8% Notes and Warrants. Under the original terms of the 8% Note agreements, the 8% Notes expire three years from the date of issuance and are convertible into shares of common stock of the Company at a conversion price equal to the lower of (1) the Applicable Percentage as defined in the convertible notes at 50% times the average of the three lowest intraday trading prices for the Company’s common stock as quoted by the OTCBB during the 20 days prior to the date of conversion, or (2) a fixed price of $0.40. Until such time as they are converted or repaid, the 8% Notes are secured together with the 12% Notes, described below, by a first lien upon the assets of the Company under a Security Agreement covering all of the Company’s tangible and intangible assets. Our obligations under the 8% Notes are further guaranteed by a Guarantee and Pledge Agreement with the principal officers of the Company, who have pledged 50% of their individual stock holdings as collateral for the convertible note obligations. In connection with the issuance of the 8% Notes, the Company issued 44,000,000 stock purchase warrants, at an exercise price of $0.25 per share exercisable for five years from the date of issuance. 14 The Company determined the fair value of the warrants issued in connection with the original 8% Notes agreements using a Black-Scholes valuation model, and allocated the proceeds from the issuance of the notes between the warrants and convertible debt, based on the determination of their relative fair values. As a result of the fair value allocation of the warrants, the Company recorded debt discount and additional paid in capital in the amount of $634,306. The recorded debt discount was being amortized as non-cash interest expense over the term of the debt. As the effective conversion price of the notes on the date of issuance was below the fair market value of the underlying common stock, the Company recorded additional debt discount in the amount of $865,694 in connection with the beneficial conversion feature of the notes. The debt discount recorded as a result of the beneficial conversion feature was being amortized as non-cash interest expense over the term of the debt. On March 23, 2006, the Convertible Note Agreements were amended to change the Applicable Percentage, as defined in the convertible Notes from 50% to 40%. On March 31, 2006, the Warrant agreements were amended to change the exercise price to $0.06 for 14,666,667 warrants, $0.15 for 14,666,667 warrants and $0.20 for 14,666,666 warrants. The term of the warrants was extended to March 31, 2011. In connection with the amendment to the Convertible Note Agreements, the Company determined that the modification of terms met the requirements of Emerging Issue Task Force (“EITF”) Issue 96-19, “Debtors Accounting For a Modification or Exchange of Debt Instruments,” (“EITF 96-19”) of an exchange of debt with substantially different terms and accordingly deemed the debt to be extinguished as of March 23, 2006, and replaced with new debt on that date. In connection with the amendment and recording the extinguishment of the original 8% Notes, the Company recorded a corresponding entry to record a new note at its principal balance as of March 23, 2006 of $1,500,000, and further recorded entries to record the discount related to the fair value of the embedded conversion feature and corresponding derivative liability totaling $456,472, in accordance with SFAS No. 133, “Accounting for Derivatives” (“SFAS No. 133”). The loss on extinguishment the Company recorded of $1,330,649 is due to the write-off of $1,137,097 in unamortized discounts, $124,242 in unamortized prepaid financing costs, $174,898 of the incremental fair value of the amended warrants, offset by the non-cash benefit of the beneficial conversion feature buyback for $105,588. This loss on extinguishment is further offset by the $1,280,359 gain on extinguishment of the 12% Notes (as described under 12% Convertible Notes and Warrants below) for an aggregate net loss on extinguishment of $50,290. The new discount related to the embedded conversion feature is being amortized as non-cash interest expense over the remaining term of the debt. During the three months ended September 30, 2007 and the nine months ended September 30, 2007, the Company recorded interest expense of $50,598 and $150,140 respectively, resulting from the debt discount amortization on the 8% Notes. At September 30, 2007, the remaining debt discount balance was $150,692 and the outstanding principal balance on the 8% Notes was $1,500,000. 12% Convertible Notes and Warrants Between July and October 2004, the Company received aggregate gross proceeds of $3,000,000 from the sale of 12% Notes and Warrants (the “Warrants”). The Company recorded prepaid interest and prepaid financing costs related to the $3,000,000 of 12% Notes totaling $240,000 and $429,899, respectively. As of December 31, 2006, $240,000 of prepaid interest had been expensed and $429,899 of prepaid financing costs had been expensed. The 12% Notes expired between July and October 2006, and are convertible into shares of common stock of the Company at a conversion price initially equal to the lower of (1) the Applicable Percentage as defined in the convertible notes at 50% times the average of the three lowest intraday trading prices for the Company’s common stock as quoted by the OTCBB during the 20 days prior to the date of conversion, or (2) a fixed price of $0.75. Each 12%Note includes three (3) warrants to purchase common stock, as described below. Until such time as they are converted or repaid, the 12% Notes are secured by a first lien upon the assets of the Company under a Security Agreement covering all of the Company’s tangible and intangible assets. Its obligations are further guaranteed by a Guarantee and Pledge Agreement with the principal officers of the Company, who have pledged 50% of their individual stock holdings as collateral for the convertible note obligations. In connection with the issuance of the 12% Notes, the Company issued 9,000,000 stock purchase warrants, at an exercise price of $0.37 per share exercisable for five years from the date of issuance. The Company determined the fair value of the warrants issued in connection with the original 12% Notes agreements using a Black-Scholes valuation model, and allocated the proceeds from the issuance of the notes between the warrants and convertible debt, based on the determination of their relative fair values. As a result of the fair value allocation of the warrants, the Company recorded debt discount and additional paid in capital in the amount of $1,025,907. The recorded debt discount was being amortized as non-cash interest expense over the term of the debt. As the effective conversion price of the notes on the date of issuance was below the fair market value of the underlying common stock, the Company recorded additional debt discount in the amount of $1,974,093 in connection with the beneficial conversion feature of the notes. The debt discount recorded as a result of the beneficial conversion feature was being amortized as non-cash interest expense over the term of the debt. 15 The aggregate total of the debt discount of the warrants and the effective conversion price of the notes at issuance was $3,000,000. From October 2004 through December 31, 2005, the Company issued 71,080,000 shares of its common stock for the conversion of total principal on the 12% Notes of $719,839, which is recorded net of related debt issuance costs totaling $85,691. Between January 1, 2005 and December 31, 2005, 66,080,000 of these shares were issued for the conversion of $553,000 of principal which is recorded net of related prepaid financing costs totaling $57,730. On March 23, 2006 the Convertible Note Agreements were amended to change the Applicable Percentage, as defined in the convertible Notes from 50% to 40%. On March 31, 2006, the Warrant agreements were amended to change the exercise price to $0.06 for 3,000,000 warrants, $0.15 for 3,000,000 warrants and $0.20 for 3,000,000 warrants. The term of the warrants was extended to March 31, 2011. In connection with the amendment to the Convertible Note Agreements, the Company determined that the modification of terms met the requirements of EITF Issue 96-19 of an exchange of debt with substantially different terms and accordingly deemed the debt to be extinguished as of March 23, 2006, and replaced with new debt on that date. In connection with the amendment and recording the extinguishment of the original 12% Notes, the Company recorded a corresponding entry to record a new note at its principal balance as of March 23, 2006 of $1,500,000, and further recorded entries to record the discount related to the fair value of the embedded conversion feature and corresponding derivative liability totaling $1,298,151, in accordance with SFAS No. 133, “Accounting for Derivatives” (“SFAS No. 133”). The gain on extinguishment the Company recorded of $1,280,359 is due to the write-off of $516,663 in unamortized discounts, $67,189 in unamortized debt issuance costs, $89,698 of the incremental fair value of the amended warrants, offset by the non-cash benefit of the beneficial conversion feature buyback for $1,953,909. This gain on extinguishment is further offset by the $1,330,649 loss on extinguishment of the 8% Notes (as described under 8% Convertible Notes and Warrants above) for an aggregate net loss on extinguishment of $50,290. The new discount related to the embedded conversion feature is being amortized as non-cash interest expense over the remaining term of the debt. As explained in the Defaults on Convertible Notes above, the Company failed to make the scheduled principal payments of $394,470 due on July 23, 2006, $800,000 due on September 15, 2006 and $1,200,000 due on October 12, 2006. Between July 27, 2006 and December 31, 2006, the Company has issued 104,000,000 shares of common stock from the conversion of $252,637 in principal on the matured convertible notes. These shares were issued pursuant to an exemption from the registration requirements of the Securities Act of 1933, as amended (the “Act”) pursuant to Section 4(2) of the Act. As ofSeptember 30, 2007, the balance remaining on this matured convertible note is $1,749,006. Under the terms of the 12% Notes, we were required to register the common stock underlying the notes and warrants within 120 days of executing the agreements. The Registration Statement on Form SB-2 was declared effective on September 9, 2004 registering 75,167,857 shares of common stock underlying the 12% Notes and warrants. To date, all of the shares registered under this registration statement in connection with the conversion of convertible notes have been issued to the holders of the 12% Notes. Based on our current stock price, it is necessary for us to file a registration statement to register additional shares to allow for conversion under the 12% Notes and exercise of the warrants as early as possible after we have obtained shareholder approval to file an amendment to our Articles of Incorporation to increase our authorized number of shares. Notes Payable - Related Parties On May 23, 2007, Darah Grimm, Vice President of Customer Relations advanced the Company $15,000. This advance was non-interest bearing and had no specific terms of repayment. On July 6, 2007 the Company repaid the entire advance. Between June 27, 2007 and September 26, 2007, the Company’s CEO, Ray Grimm advanced the Company $207,000. During the same period, the company repaid the entire advance.This advance was non-interest bearing and had no specific terms of repayment. On September 27, 2007, CFF Limited Partners advanced the Company $30,000.Joe Caraccioli is a partner at CFF Limited Partners and also sits on the Board of Directors at Actis Global Ventures, Inc.This advance was non-interest bearing and had no specific terms of repayment.On October 2nd, 2007 the Company repaid the entire advance. 16 Notes Payable Other At September 30, 2007, Notes Payable Other, represents two short term notes payable and an insurance financing obligation. On October 24, 2006, the Company received cash proceeds of $200,000 pursuant to the terms of a promissory note payable to Sujon Limited. Under the terms of the note, the principal balance plus a premium equal to 2,000,000 restricted common shares of ACTIS Global Ventures, Inc. and an interest rate of twelve percent per annum were due and payable on or before February 18, 2007, and the restricted shares, when issued, would have piggyback registration rights. Effective February 18, 2007, the Company and Sujon Limited entered into an amendment to the $200,000 promissory note, extending the due date of the note from February 18, 2007 to April 2, 2007. Effective April 2, 2007, the agreement was further amended to extend the due date to June 4, 2007. The amendment further provided that upon Sujon Limited signing the second amendment, the Company would make a $25,000 (which was paid in April 2007) payment to be applied against the existing principal leaving a balance due of $175,000 plus interest from the date of the note. This amendment also required the issuance of an additional 1,000,000 shares of restricted stock. No other terms of the agreement were modified. In February 2007, the Company issued the 2,000,000 restricted shares of common stock as required under the agreement. As of September 30, 2007, the company was in default of this note. As of October 30, 2007, the company has not received any notice of an event of default due to failure to make required payments at maturity. On May 23rd, 2007 the company entered into a promissory note agreement for $100,000 with Armand Di Schiavi. Under the terms of the agreement, $50,000 was advanced on May 24, 2007 and $50,000 was advanced on June 8, 2007. Principal balance plus a premium equal to 1,000,000 restricted common shares of ACTIS Global Ventures, Inc. and an interest rate of ten percent per annum would be due and payable on or before August 24th, 2007. In addition, a $1,250 loan fee is charged for each 30 day period that each $25,000 increment of the principal balance outstanding.The company has repaid $50,000 as of September 30, 2007 and has been current on all interest payments.As of September 30, 2007, the company was in default of this note for the balance of the note, $50,000. As of October 30, 2007, the company has not received any notice of an event of default due to failure to make required payments at maturity.On October 8, 2007, the Company made an additional payment of $25,000. NOTE 6:DERIVATIVE LIABILITIES Warrant Derivative Liability Evaluation of criteria under Emerging Issue Task Force (“EITF”), Issue No. 00-19, “Accounting for Derivative Financial Instrument Indexed to, and Potentially Settled in, a Company’s Own Stock” (EITF 00-19) at June 30, 2005, resulted in the determination that the warrants issued in connection with the 12% and 8% convertible note agreements should be reclassified as a derivative liability as of June 30, 2005. In accordance with EITF 00-19, warrants which are determined to be classified as derivative liabilities are marked to market each reporting period, with a corresponding non-cash gain or loss reflected in the current period. Using a Black Scholes model valuation with the following assumptions, expected dividend yield of zero (for September 30, 2007 and December 31, 2006), expected stock price volatility of 115.91% (September 30, 2007) and 185.44% (December 31, 2006), risk free interest rate of 4.20% (September 30, 2007) and 4.53% (December 31, 2006) and a remaining contractual life of 3.50 years at September 30, 2007 and 4.25 years (December 31, 2006), the aggregate fair values of the warrant derivative liability at September 30, 2007 and December 31, 2006 were estimated to be $463 and $165,655, respectively. Embedded Derivative Liability The variable conversion feature within the 8% Convertible Notes and the 12% Convertible Notes constitutes an embedded derivative, which under SFAS No. 133 needs to be bifurcated from the notes and a separate value calculated and recorded as a liability. The values for the embedded derivative liabilities within each note were derivedusing standard valuation models for such conversion features. As a result of these valuations, fair values of embedded derivative liabilities of $456,472 for the 8% Notes and $1,298,151 for the 12% Notes were recorded at March 23, 2006. Pursuant to SFAS No. 133, these embedded derivative liabilities are valued at the end of each reporting period, and any changes in the fair values are recorded as gain (loss) on embedded derivative liability in the statement of operations. As of September 30, 2007 the fair value of the embedded derivative was estimated to be $249,050 and for the quarter ended September 30, 2007, the Company recorded a gain on embedded derivative liability of$26,484 and a gain of $1,151,909 for the nine months ended September 30, 2007. NOTE 7:DEFERRED RENT In August 2005, the Company entered into a five year lease for its facility in Carlsbad, California. In April 2005, the Company’s Australian subsidiary BIOPRO Australasia entered into a three year facility lease. At September 30, 2007, the Company had recorded deferred rent related to these agreements in the amount of $52,210, based on the difference between the rent expense recorded and the rent payment obligation. 17 NOTE 8:MINORITY INTEREST IN SUBSIDIARIES The minority interest in subsidiaries represents the ownership interest of the minority investors in the Company's subsidiaries, SRA Marketing and BIOPRO Australasia. At September 30, 2007 and December 31, 2006, minority interest in the equity of the subsidiaries is $195,730 and $91,090. For the three months ended September 30, 2007 and 2006, the Company recorded income (expense) related to minority interests in subsidiaries of ($11,807) and ($13,763), respectively. For the nine months ended September 30, 2007 and 2006, the Company recorded income (expense) related to minority interests in subsidiaries of ($104,639) and ($6,327), respectively. NOTE 9:SHARES RESERVED FOR ISSUANCE At September 30, 2007 and December 31, 2006, the Company has reserved shares of common stock for issuance as shown below: September 30, 2007 December 31, 2006 Shares underlying warrants 58,850,000 56,850,000 Shares underlying convertible debt 45,586,189,286 4,947,871,043 Shares underlying stock option plan 7,033,710 7,033,710 Shares reserved as compensation 41,448,513 33,448,513 45,693,521,509 5,045,203,266 Shares reserved for issuance underlying convertible debt at September 30, 2007, assume conversion of $3,238,808 of principal and $1,015,903 of accrued interest outstanding at September 30, 2007 at the approximate conversion price as of September 30, 2007 of $0.000093 per share. Shares reserved for issuance underlying the convertible debt at December 31, 2006, assume conversion of $3,441,883 of principal and $773,936 of accrued interest outstanding at December 31, 2006 at the approximate conversion price as of December 31, 2006 of $0.000853 per share. Based on the number of shares issuable upon conversion of convertible note payable, the total shares reserved for issuance at both September 30, 2007 and December 31, 2006 exceed the total shares of common stock currently authorized. As discussed in Note 5 and 14, this along with other violations of stated terms, resulted in the convertible notes being in default. NOTE 10:WARRANTS Common Stock Warrants On March 31, 2006, the Company entered into an amendment to the Warrant Agreements underlying the 8% and 12% Notes in aggregate of 53,000,000, where the Company amended the exercise price to 17,666,667 shares exercisable at $0.06 per share; 17,666,667 exercisable at $0.15 per share and 17,666,666 at $0.20 per share. The term of the warrants was extended to March 31, 2011. On August 1, 2006, the Company entered into agreements with a consultant to assist the Company in its financing and investor relations programs. The consultant will receive as compensation for his services a total of 25,000,000 shares of restricted common stock and warrants to acquire 2,000,000 shares of common stock at $0.10 per share through August 4, 2011. Effective November 1, 2006, the Company entered into a consulting agreement under which a consultant was granted 2,000,000 restricted shares of common stock and will be entitled to receive up to 8,000,000 warrants to purchase shares of the Company’s stock. The warrants allow for the purchase of shares of our common stock at a strike price of $0.003 per share. The warrants have a five year life from date of issue. The agreement is initially for one year with up to four one-year renewals. At the end of each one-year period, if the agreement is renewed for the next year, the consultant will have vested in 1,500,000 warrants. If the consultant achieves enrolling the milestone number of independent distributors of a certain level, he will vest earlier in up to 100,000 warrants per milestone achieved. In addition, if two additional revenue-based performance milestones are achieved in 2007, the consultant could be issued and vest in up to 1,000,000 more warrants for each milestone achieved. In 2006, we fully recognized expense for the $8,000 fair value of the 2,000,000 restricted shares awarded at contract signing. In addition, we recognized approximately $1,000 of compensation expense for the two month service period ended December 31, 2006. This represents amortization over a twelve-month period beginning November 1, 2006, of the $5,800 fair value of the 1,500,000 warrants the Company believes will vest based on the probable renewal of the agreement on November 1, 2007, plus $400 of expense for 100,000 warrants vested by achieving enrollment performance milestones through December 31, 2006.On November 1, 2007, the this agreement was not renewed. 18 Warrants The warrant activity for the nine months ended September 30, 2007, is summarized below: Warrants Weighted Average Exercise Price Outstanding warrants at December 31, 2006 56,850,000 $ 0.13 Granted 2,000,000 $ 0.00319 Exercised - - Forfeited - - Outstanding warrants at September 30, 2007 58,850,000 $ 0.13 The following table summarizes information concerning outstanding and exercisable warrants as of September 30, 2007: Warrants Outstanding Warrants Exercisable Range of Exercise Prices Number Outstanding Average Remaining Contractual Life (in years) Weighted Average Exercise Price Number Exercisable Weighted Average Exercise Price $ 0.003 - $0.1 23,266,666 3.93 $ 0.05 23,266,666 $ 0.05 $ 0.15 - $0.20 35,333,334 3.50 $ 0.18 35,333,334 $ 0.18 $ 0.50 250,000 1.26 $ 0.50 250,000 $ 0.50 58,850,000 3.42 $ 0.13 58,850,000 $ 0.13 NOTE 11:STOCK BASED COMPENSATION In January, 2003, the Company’s Board of Directors, adopted the 2003 Stock Option/Issuance Plan ("2003 Plan"), which was approved by the Company's shareholders on January 7, 2003. In November 2004, the Company's shareholders approved the adoption of its Stock Purchase Plan authorizing up to 3,700,000 options available for grant to employees and consultants, transferring all issued and outstanding stock options under the 2003 Stock Option/Issuance Plan. In January 2005, the plan was amended and our shareholders approved increasing the total options available for grant to 12,500,000. Option awards are generally granted with an exercise price equal to the market price of the company’s stock at the date of grant; those option awards generally vest based on 4 years of continuous service and have 10-year contractual terms. Certain option awards provide for accelerated vesting if there is a change in control (as defined in the plan). During the three and nine months ended September 30, 2007, the Company recorded compensation costs related to stock options of $856 and $12,502, respectively. Due to net operating losses incurred since inception, no income tax benefit has been reflected in the statements of operations. The fair value of each option award is estimated on the date of grant using the Black Scholes option valuation model that uses the assumptions noted in the following table. Because lattice-based option valuation models incorporate ranges of assumptions for inputs, those ranges are disclosed. Expected volatilities are based on historical volatility of the Company’s stock. The Company has never had any options exercised since inception of the plan. No terminations are estimated in the model due to lack of historical data. The expected term of options granted is derived from the output of the option valuation model and represents the period of time that options granted are expected to be outstanding. The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. There were no stock options granted for the quarter ended September 30, 2007 and for the nine months ended September 30, 2007. 19 Stock option activity Options Outstanding Weighted Average Exercise Price Weighted Average Contractual Term Aggregate Intrinsic Value Outstanding at December 31, 2006 7,033,710 $ 0.02 8.76 -0- Exercisable at December 31, 2006 6,360,819 $ 0.016 7.93 -0- Issued Cancelled Exercised Outstanding at September 30, 2007 7,033,710 $ 0.02 8.00 -0- Exercisable at September 30, 2007 6,713,539 $ 0.016 8.00 -0- Nonvested Shares Weighted-average Grant-Date Fair Value Nonvested at December 31, 2006 672,891 $ 0.035 Granted - Vested (352,720 ) 0.015 Forfeited - Nonvested at September 30, 2007 320,171 0.011 As of September 30, 2007, there was $3,509 of total unrecognized compensation cost related to nonvested share-based compensation arrangements granted under the Plan. The cost is expected to be recognized over a weighted-average period of 1.08 years. Options Outstanding Options Exercisable Range of Exercise Prices Number Outstanding Weighted Average Remaining Life in Years Weighted Average Exercise Price Number Exercisable Weighted Average Exercise Price Per Share $ 0.01 6,475,000 8.23 $ 0.01 6,164,138 $ 0.01 $ 0.03 - $0.50 558,710 5.45 $ 0.09 549,401 $ 0.08 7,033,710 6,713,539 20 NOTE 12:RELATED PARTY TRANSACTIONS RELATED PARTY TRANSACTIONS A related party is generally defined as any person that holds 10% or more of the Company's securities and their immediate families, the Company's management, someone directly or indirectly controls, is controlled by or is under common control with the Company, or anyone who can significantly influence the financial and operating decisions of the Company. A transaction is considered to be a related party transaction where there is a transfer of resources or obligations between related parties. DEFERRED COMPENSATION AND ACCRUED BONUS Mr. Grimm and Mr. Hanser, from time to time, have elected to defer payment of their salaries until such time that the Company had sufficient cash flows from operations or raised sufficient equity resources to begin to repay the deferred salaries. As of September 30, 2007, deferred salaries of $128,327 and $80,750 were owed to Mr. Grimm and Mr. Hanser, respectively. Additionally, Mr. Grimm and Mr. Hanser have deferred their accrued bonuses of $109,783 and $111,492, respectively. Mr. Hanser is also owed commission of $147,135 at September 30, 2007. FEMONE/BIOPRO CANADA In July 2002, the Company assigned the Canada distribution rights to all of the Company's US Products in exchange for 38.75% ownership in FemOne/BioPro Canada. In July 2003, the agreement was amended to decrease the portion of ownership by the Company to 30%. The agreement provides that the Company supply Canada with inventory and marketing aids at a price equal to cost. The agreement was amended in December 2004 increasing the ownership to 38.75%. For the three months ended September 30, 2007 and 2006, the company recorded sales to Canada for their inventory purchases of $76,439 and $71,667, respectively. For the nine months ended September 30, 2007 and 2006, the Company recorded sales to Canada for their inventory purchases of $223,781 and $221,433, respectively. SRA MARKETING In December 2004, we formed a subsidiary to market products using Direct Response Television Shopping with a company owned by Mr. Steven Page, president of our affiliate FemOne/BIOPRO Canada. Actis holds 51% ownership in SRA Marketing, Mr. Page's company, ROSTCO, holds the remaining 49%. Currently, we are negotiating definitive shareholder's agreements and long-term management agreements with ROSTCO, as well as finalizing a written distribution and licensing agreement to memorialize the terms of our current understanding with it and Mr. Page. However, as of the date of this Report those agreements are not yet in effect. As of December 31, 2006, there were outstanding shareholder loans due to Mr. Steven Page and ROSTCO from SRA Marketing of $38,016. These loans were repaid in February 2007. FAMILY RELATIONSHIP Since November 2003, certain members of Mr. Grimm's immediate family received compensation from the Company. During the three months and nine months ended September 30, 2007 and 2006, they were paid commissions of $50,000 and $49,100, respectively and $125,000 and $186,045 related to their participation in the direct selling organization. 21 NOTE 13:BUSINESS SEGMENTS The Company operates in two reportable business segments, Direct Sales and Direct Response Television Marketing. Within the Direct Sales segment, the Company operates a secondary segment for domestic and international operations. Each of the Company's segments is individually managed and have separate financial results reviewed by the Company's chief executive officer and operating decision-makers. The results are used by those individuals both in evaluating the performance of, and in allocating current and future resources to, each of the segments. The Company evaluates segment performance primarily based on income from operations and the efficient use of assets. Revenues, expenses and net profit (loss) from the Company's two primary business segments for the three months ended September 30, 2007 and 2006 as well as for the six months ended September 30, 2007 and 2006 are shown below: Three months ended Nine months ended September 30, September 30, 2007 2006 2007 2006 Revenues: As Restated As Restated Direct Sales $ 2,814,178 $ 2,188,752 $ 7,720,566 $ 7,245,151 Direct Response 248,774 299,960 947,440 746,299 Sales to affiliate 76,439 71,667 223,781 221,433 Consolidated revenues 3,139,391 2,560,379 8,891,787 8,212,883 Expenses Direct Sales 2,603,874 2,050,033 7,351,840 6,894,136 Direct Response 224,677 258,837 726,333 728,007 Expenses of Affiliate 76,439 71,667 223,781 221,433 Other corporate expenses 1,109,588 696,099 2,135,231 5,053,885 Consolidated operating expenses $ 4,014,578 $ 3,076,636 $ 10,437,185 $ 12,897,461 Net Profit (Loss): Direct Sales 210,304 138,719 368,726 351,015 Direct Response 24,097 41,123 221,106 18,292 Net Affiliate - Other corporate expenses (1,109,588 ) (696,099 ) (2,135,231 ) (5,053,885 ) Consolidated net loss $ (875,188 ) $ (516,257 ) $ (1,545,399 ) $ (4,684,578 ) 22 Identifiable assets and liabilities as of September 30, 2007 and December 31, 2006 directly attributable to the Company’s two primary business segments are shown below: September 30, December 31, 2007 2006 ASSETS Direct Sales $ 1,419,348 $ 1,354,552 Direct Response 407,773 230,332 Total identifiable assets $ 1,827,121 $ 1,584,884 LIABILITIES Direct Sales 3,897,472 $ 2,832,905 Direct Response 8,016 55,629 Total identifiable liabilities $ 3,905,488 $ 2,888,534 The schedules below show revenues and losses for the Company's secondary business segment for its domestic and international operations and for its Direct Sales segment the three months ended September 30, 2007 and 2006 as well as for thenine months ended September 30, 2007 and 2006: Three months ended Nine months ended September 30, September 30, 2007 2006 2007 2006 As Restated As Restated Revenues – Direct Sales: United States – Direct Sales $ 2,620,227 $ 1,899,900 $ 7,048,440 $ 6,381,688 Australia/New Zealand 105,842 85,198 344,989 537,943 South Africa 88,109 203,654 327,137 325,520 Consolidated revenues – Direct Sales $ 2,814,178 $ 2,188,752 $ 7,720,566 $ 7,245,151 Net Profit (Loss): United States – Direct Sales $ 402,985 $ 216,224 $ 852,601 $ 556,220 Australia/New Zealand (119,410 ) (109,326 ) (307,658 ) (205,130 ) South Africa (73,271 ) 31,821 (176,216 ) (99 ) Consolidated profit - Direct Sales $ 210,304 $ 138,719 $ 368,727 $ 350,991 23 NOTE 14:COMMITMENTS AND CONTINGENCIES DEFAULT ON CONVERTIBLE NOTES PAYABLE At September 30, 2007, the Company is in default on certain of its obligations under the 8% Callable Secured Convertible Notes (the “8% Notes”) and 12% Callable Secured Convertible Notes (the “12% Notes”) agreements, as it did not make the scheduled principal and interest payments, currently does not have an effective registration statement covering the underlying shares of common stock available for issuance upon conversion of these notes, and does not have a sufficient number of authorized but unissued shares to allow for the issuance of up to two times the number of shares of common stock which are convertible under all outstanding convertible notes and exercisable under all outstanding warrants, in each case as of the date of calculation. On November 16, 2005, the Company received a Notice of Default from our holders of the 12% convertible notes (“Notice”). The Notice formally advised the Company that it is in default on certain obligations under the convertible 12% Note agreements. The Noticecalled for the immediate payment of the Mandatory Prepayment Amount, as defined in the convertible note agreements, and any other sums due to the note holders at the time of the Notice. On February 15, 2006, the Note Holders filed a lawsuit against the Company for default under the 8% Notes and the 12% Notes (collectively “the Notes”) agreements. On March 23, 2006, this lawsuit was discontinued without prejudice after the Company amended the Notes to make changes to certain terms regarding conversion rate, warrant pricing and warrant expiration date. These amendments to the Notes did not cure the default. The 12% Notes matured between July and October 2006 and the 8% Notes mature on June 30, 2008. The Company did not make the required principal payments of $394,470 on July 23, 2006, $800,000 on September 15, 2006 and $1,200,000 on October 12, 2006. Accrued interest on the 12% Notes was not paid when due, and totals $591,952 at December 31, 2006. Effective with the nonpayment of principal or interest, the 12% interest rate became a default interest rate of 15%. Under the 8% notes, interest is accrued but is not required to be paid unless the trading price for every trading day within the month is not greater than $0.002125. In November and December 2006, this minimum trading condition was not met. The required interest payments were not made, thus triggering an Event of Default as defined under the 8% Note agreements, and triggering an increase in the interest rate on the 8% Notes to 10%. Under the terms of the Notes, nonpayment of principal or interest would be an event of default and under certain conditions,after notice from the holders, could trigger a Mandatory Prepayment Amount (as defined in the note agreements) that would require us to pay 130% of the principal and interest, and could require payment of additional penalties. As of September 30, 2007, we estimate that the Mandatory Prepayment Amount of the Notes based on 130% of outstanding principal and interest balances would be approximately $9.7 million. As of October 31, 2007, we have not received any notice of an event of default due to failure to make the required payments at maturity. Failure to remedy the events of default under either Note could result in the note holders foreclosing on all of the Company’s assets. In order to cure the defaults, the Company would need to raise additional capital, file a registration statement and obtain shareholder approval to increase the number of authorized shares. Until such time as the Company raises additional capital, it will not be able to file the registration statement. The company will attempt to obtain shareholder consent from more than 50% of the voting shares without a formal shareholder meeting, however, in the event this is not possible, then the company would need to undertake the expense of holding a shareholder meeting. A shareholder meeting is contingent upon, among other things, raising additional capital. DEFAULT ON OTHER NOTES PAYABLE At September 30, 2007, the Company was in default of two short term notes payable: The unsecured note payable to Sujon Limited which has a balance of$175,000 as of September 30, 2007 (see Note 5) was due and payable on June 4, 2007.In addition, as of September 30, 2007 there was $22,077 of accrued interest outstanding.As of October 31, 2007, the Company had not received a default notice from Sujon Limited. EMPLOYMENT AGREEMENTS AND DEFERRED COMPENSATION - OFFICERS In June 2002, the Company entered into employment agreements with Ray W. Grimm, Jr. (CEO) and Alfred Hanser (President). The agreements provide for the continuing services of Mr. Grimm and Mr. Hanser for five years at a salary scale that is tied directly to total revenues. If either executive is terminated without cause, or is terminated within twelve months of a change of control of the Company, in both cases as defined in the agreement, they are entitled to two years salary, plus twenty-four months of accrued bonus based on the average monthly bonus of the previous six months immediately prior to termination. NOTE 15:DISCONTINUED OPERATIONS On September 1, 2006, the Company discontinued operations of its BIOPRO Asia subsidiary and liquidated the related assets. Operations were discontinued due to the inability to achieve expected revenue growth and profitability levels. BIOPRO Asia’s revenues are reported in discontinued operations for the quarter ended June 30, 2006 of $62,174. BIOPRO Asia’s net loses, reported in discontinued operations, for the quarter ended June 30, 2006 of $52,609. BIOPRO Asia’s revenues are reported in discontinued operations for the six months ended June 30, 2006 were $88,949. BIOPRO Asia’s net losses, reported in discontinued operations, for the six months ended June 30, 2006 of $129,387. 24 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following presentation of Management's Discussion and Analysis should be read in conjunction with the financial statements and notes thereto included in this Quarterly Report on Form 10-QSB for the three and nine months ended September 30, 2007. Except for the historical information contained herein, the discussion in this report contains certain forward-looking statements that involve risk and uncertainties, such as statements of our business plans, objectives, expectations and intentions as of the date of this filing. The cautionary statements about reliance on forward-looking statements made earlier in this document should be read as being applicable to all related forward-looking statements wherever they appear in this report. Our actual results could differ materially from those discussed here. Factors that could cause differences include, among the others referenced in this report, those discussed under the heading "Risk Factors" later in this document. OVERVIEW We are an early stage company that markets, sells and distributes a variety of products designed to provide consumers with what management believes are new generation of wellness solutions. We sell our products primarily though Direct Sales through two divisions, BIOPRO and FemOne, as described below. We also sell our Channoine Cosmetic products through the Direct Response Television Shopping Network: · BIOPRO Technology and FemOne. BIOPRO Technology’s core product concept is based on products developed using Energy Resonance Technology (“ERT”). Products developed using ERT represent what management believes to be a new generation of wellness solutions designed to create an improved overall sense of well-being for people living in environments that are highly electro-polluted and/or saturated with other external stressors. · The FemOne Division currently markets and sells cosmetic products under the brand names Channoine®and 2SIS, natural nutritional and hormonal balancing products under the brand name FemOne, and a weight loss system under the brand name LeanCHOICES TM . · In December 2004, we formed a subsidiary named SRA Marketing, Inc, a Nevada corporation, to manage the marketing of Channoine Cosmetics through the Direct Response Television Shopping network. We hold 51% of the outstanding shares of SRA Marketing. 25 RESULTS OF OPERATIONS FOR THE THREE MONTHS ENDED September 30, 2007 AND 2006 For the three months ended September 30, 2007 and 2006 our revenues were primarily from our BIOPRO Technology division through Direct Sales and revenues generated by our subsidiary SRA Marketing for sales of products on a television shopping network. REVENUES Three Months Ended September 30 2007 2006 Change % Revenues Direct Sales BIOPRO $ 2,769,694 $ 2,155,063 $ 614,631 29 % Femone 44,484 33,689 10,795 32 % Total Direct Sales 2,814,178 2,188,752 625,426 29 % Direct Response 248,774 299,960 (51,186 ) -17 % Product Sales to Affiliate 76,439 71,667 4,772 7 % Total Revenues $ 3,139,391 $ 2,560,379 $ 579,012 23 % Total revenues have increased by $579,012.This is primarily due to a concentrated effort to increase our sales as well as change in commission structure. COST OF SALESAND GROSS PROFITS Three Months Ended September 30 2007 2006 Change % Cost of Sales Direct Sales BIOPRO $ 347,716 $ 270,131 $ 77,585 29 % Femone 11,040 10,349 691 7 % Total Cost of Direct Sales 358,756 280,480 78,276 28 % Direct Response 175,163 185,261 (10,098 ) -5 % Product Sales to Affiliate 76,439 71,667 4,772 7 % Total Cost of Sales $ 610,358 $ 537,408 $ 72,950 14 % Gross Profits Direct Sales BIOPRO $ 2,421,978 $ 1,884,932 $ 537,046 28 % Femone 33,444 23,340 10,104 43 % Gross Profits - Direct Sales 2,455,422 1,908,272 547,150 29 % Direct Response 73,611 114,699 (41,088 ) -36 % Product Sales to Affiliate - - - Total Profits $ 2,529,033 $ 2,022,971 $ 506,062 25 % Changes in cost of sales and gross profits are consistent with changes in revenue. 26 OPERATING EXPENSES Sales Commissions Sales commissions have increased significantly from the prior year due to increase in sales as well as a change in the commission structure to generate additional sales. Order Fulfillment Costs Increase in Order fulfillment costs are consistent with increase in sales. Sales and Marketing Expenses Sales and marketing expenses have decreased due to a conscious effort by management to monitor expenses and manage cash flow. General and Administrative Expenses General and Administrative costs have also decreased over the prior year due to a conscious effort by management to monitor expenses and manage cash flow. Three Months Ended September 30 2007 2006 Change % G&A - US Operations Personnel costs – Parent company $ 317,549 $ 235,483 $ 82,066 35 % Facility costs 103,214 165,281 (62,067 ) -38 % Legal, accounting and investor relations 87,629 266,559 (178,930 ) -67 % Office supplies and other expenses 60,330 30,409 29,921 98 % Charitable contributions 2,850 8,974 (6,124 ) -68 % Subsidiary G&A expenses: Australia G&A 1,459 6,419 (4,960 ) -77 % South Africa 2,834 1,066 1,768 166 % SRA Marketing G&A 40,282 36,195 4,087 11 % $ 616,148 $ 750,386 $ (134,238 ) -18 % Other Income and Expense Three Months Ended September 30 2007 2006 Change % Other Income and expense Non-cash debt discount and other costs of convertible note financings $ (50,596 ) $ (531,390 ) $ 480,794 -90 % Interest expense and deferred financing costs on convertible notes (531,560 ) (256,368 ) (275,192 ) 73 % Gain (loss) on embedded derivative 26,484 (142,814 ) 169,298 -119 % Non-cash gain (loss) on value of derivative liabilities 24,762 1,066,962 (1,042,200 ) -98 % Other income and expense, net (32,950 ) (1,755 ) (31,195 ) 1,777 % Total other income and expense $ (563,860 ) $ 134,635 $ 698,495 518 % 27 Minority Interest We own 51% of SRA Marketing, the remaining 49% is held by a company owned by Steven Page, the president of FemOne/BIOPRO Canada. In October 2004, we began the operations of BIOPRO Australasia Pty Ltd, a subsidiary formed as a direct selling company in Australia to market our BIOPRO Technology products. We own 90% of BIOPRO Australasia, the remaining 10% is held by Mr. Kenneth Newton who served as its managing director until April 2005. The minority interest relative to the loss for the three months ended September 30, 2007 and 2006 and for the six months ended September 30, 2007 and 2006 has been included in the consolidated loss for the periods. RESULTS OF OPERATIONS FOR THE NINE MONTHS ENDED September 30, 2007 AND 2006 For the nine months ended September 30, 2007 and 2006 our revenues were primarily from our BIOPRO Technology division through direct sales and revenues generated by our subsidiary SRA Marketing from sales of products on a television shopping network. REVENUES Nine Months Ended September 30 2007 2006 Change % Revenues Direct Sales BIOPRO $ 7,581,984 $ 7,119,418 $ 462,566 6 % Femone 138,582 125,733 12,849 10 % Total Direct Sales 7,720,566 7,245,151 475,415 7 % Direct Response 947,440 746,299 201,141 27 % Product Sales to Affiliate 223,781 221,433 2,348 1 % Total Revenues $ 8,891,787 $ 8,212,883 $ 678,904 8 % Overall 8% increase in revenue directly attributable to increase in revenue in for the third quarter of 2007.This was due to a concentrated management effort to increase sales as well as changes to our commission structure. COST OF SALES AND GROSS PROFITS Cost of Sales Direct Sales BIOPRO $ 933,667 $ 958,466 $ (24,799 ) -3 % Femone 35,649 34,402 1,247 4 % Total Cost of Direct Sales 969,316 992,868 (23,552 ) -2 % Direct Response 616,740 503,533 113,207 22 % Product Sales to Affiliate 223,781 221,433 2,348 1 % Total Cost of Sales $ 1,809,837 $ 1,717,834 $ 92,003 5 % Gross Profits Direct Sales BIOPRO $ 6,648,318 $ 6,160,952 $ 487,366 8 % Femone 102,933 91,331 11,602 13 % Gross Profits - Direct Sales 6,751,250 6,252,283 498,990 8 % Direct Response 330,700 242,766 87,934 36 % Product Sales to Affiliate - - - Total Profits 7,081,950 6,495,049 586,901 9 % Changes in cost of sales and gross profits are fairly consistent with changes in revenues. 28 OPERATING EXPENSES Sales Commissions Sales commissions have increased over the prior year. The increase over the prior year is primarily due to increase in sales and change in commission structure in the third quarter of 2007. Order Fulfillment Costs Increase in Order Fulfillment Costs is consistent with increase in revenues. Sales and Marketing Expenses Sales and marketing expenses have decreased as result of a conscious effort by the Company’s management to reduce expenses in these areas. General and Administrative Expenses Nine Months Ended September 30 2007 2006 Change % G&A - US Operations Personnel costs – Parent company 994,552 776,475 218,077 28 % Facility costs 320,750 355,166 (34,416 ) -10 % Legal, accounting and investor relations 457,531 414,744 42,787 10 % Office supplies and other expenses 139,012 91,148 47,864 53 % Charitable contributions 18,095 30,532 (12,437 ) -41 % - Subsidiary G&A expenses: - Australia G&A 28,423 6,678 21,745 326 % South Africa 10,531 3,474 7,057 203 % SRA Marketing G&A 59,624 119,359 (59,735 ) -50 % 2,028,518 1,797,576 230,942 13 % The increase in personnel costs in the 2007 period over the 2006 period is due to addition of staff in the areas of information technology, website development, and accounting and the related benefits for those positions. Nine Months Ended September 30 2007 2006 Change % Other Income and expense Non-cash debt discount and other costs of convertible note financings $ (150,141 ) $ (1,640,543 ) $ 1,490,402 -91 % Interest expense and deferred financing costs on convertible notes (1,566,823 ) (1,447,033 ) (119,790 ) 8 % Gain (loss) on embedded derivative 1,151,909 (242,031 ) 1,393,940 -576 % Gain (loss) on extinguishment of debt - (50,290 ) 50,290 -100 % Non-cash gain (loss) on value of derivative liabilities 165,192 248,668 (83,476 ) -34 % Other income and expense, net (44,673 ) (7,669 ) (37,004 ) 483 % Total other income and expense $ (444,536 ) $ (3,138,898 ) $ 2,694,362 -86 % 29 LIQUIDITY AND FINANCIAL CONDITION At September 30, 2007, the Company is in default on certain of its obligations under the 8% Callable Secured Convertible Notes (the “8% Notes”) and 12% Callable Secured Convertible Notes (the “12% Notes”) agreements, as it did not make the scheduled principal and interest payments, currently does not have an effective registration statement covering the underlying shares of common stock available for issuance upon conversion of these notes, and does not have a sufficient number of authorized but unissued shares to allow for the issuance of up to two times the number of shares of common stock which are convertible under all outstanding convertible notes and exercisable under all outstanding warrants, in each case as of the date of calculation. On November 16, 2005, the Company received a Notice of Default from our holders of the 12% convertible notes (“Notice”). The Notice formally advised the Company that it is in default on certain obligations under the convertible 12% note agreements and called for the immediate payment of the Mandatory Prepayment Amount, as defined in the convertible note agreements, and any other sums due to the note holders at the time of the Notice. On February 15, 2006, the note holders filed a lawsuit against the Company for default under the 8% Notes and the 12% Notes (collectively the “Notes”) agreements. On March 23, 2006, this lawsuit was discontinued without prejudice after the Company amended the Notes to make changes to certain terms regarding conversion rate, warrant pricing and warrant expiration date. These amendments to the Notes did not cure the default. On June 9, 2006, we filed our Restated and Amended Articles of Incorporation pursuant to which the number of common shares authorized was increased to 5,000,000,000. In order to comply with the reserve requirement in the note agreements, we will need to obtain shareholder approval to increase the number of authorized shares. We will need to prepare a registration statement to register the underlying shares upon conversion of the convertible notes. There can be no assurance that we will come to a satisfactory accomodation with our note holders on relieving us of the obligations under the Notice to allow for us to proceed to take the necessary actions to become compliant under the convertible note agreements. The 12% Notes matured between July and October 2006 and the 8% Notes mature on June 30, 2008. The Company did not make the required principal payments on the 12% Notes of $394,470 due on July 23, 2006, $800,000 due on September 15, 2006 and $1,200,000 due on October 12, 2006. Accrued interest was not paid when due on the 12% Notes, and totals $591,952 at December 31, 2006. Effective with the nonpayment of principal or interest, the 12% interest rate became a default interest rate of 15%. Under the 8% notes, interest is accrued but is not required to be paid unless the lowest intra-day trading price for any trading day within the month is less than $0.002125. In November and December 2006, this minimum trading condition was not met. The required interest payments were not made, thus triggering an Event of Default as defined under the 8% Note agreements, and triggering an increase in the interest rate on the 8% Notes to 10%. Under the terms of the Notes, nonpayment of principal or interest would be an event of default and under certain conditions,after notice from the holders, could trigger a Mandatory Prepayment Amount (as defined in the note agreements) that would require us to pay 130% of the principal and interest, and could require payment of additional penalties. As of September 30, 2007, we estimate that the Mandatory Prepayment Amount under the Notes based on 130% of outstanding principal, interest and penalty balances would be approximately $9.7 million. As of October 31, 2007, we have not received any notice of an event of default due to failure to make the required payments at maturity. In the event that the default with respect to the 8% notes is cured, the Company will reclassify the non-current portion as appropriate at that time. Failure to remedy the events of default under the Notes or otherwise relieve us of the obligations under the Notice could result in the note holders foreclosing on all of the Company’s assets. In order to cure the defaults, the Company would need to raise additional capital, file a registration statement and obtain shareholder approval to increase the number of authorized shares. Until such time as the Company raises additional capital, it will not be able to file the registration statement. The company will attempt to obtain shareholder consent from more than 50% of the voting shares without a formal shareholder meeting, however, in the event this is not possible, then the company would need to undertake the expense of holding a shareholder meeting. A shareholder meeting is contingent upon, among other things, raising additional capital. Based on currently available cash resources, we will need to raise additional funds to provide adequate working capital for us to make the required payments to the note holders, continue to operate and pursue our expansion and marketing plans. Our ability to continue as a going concern is dependent upon our success in obtaining adequate capital. If we are unable to remedy the default situation or to raise funds through contemplated sales of our equity or debt securities in private transactions exempt from registration under applicable federal and state securities laws, we could be forced to cease operations. In order to continue as a going concern, develop and grow our customer base and revenues, and achieve a profitable level of operations, we will need, among other things, additional capital resources. Management’s plans to obtain such resources include (1) raising additional capital through issuance of additional debt or sales of common stock, the proceeds of which would be used to pay amounts currently due to note holders, and beyond that to fund continuing operating working capital requirements and increase marketing efforts of all the Company’s product lines; (2) pursuing other possible additional capital resources through joint venture, merger or acquisition or other strategic alliances; and (3) preserving our cash resources by attracting and retaining employees and supplementing their pay with incentive stock options. There can be no assurance that management will be able to accomplish any of the foregoing. 30 Convertible Notes On June 30, 2005, we sold 8% Callable Convertible Notes and 44,000,000 common stock purchase warrants to four accredited investors for aggregate gross proceeds of $1,500,000 (the “8% Notes”). These same investors previously purchased three tranches of 12% Callable Secured Convertible Notes and 9,000,000 common stock purchase warrants from us for aggregate gross proceeds of $3,000,000 (the “12% Notes”) between July and October 2004. The 12% Notes expired two years from the date of issuance and, at the option of the investors, and under the original terms of the note agreements, were convertible into shares of our common stock at a conversion price equal to the lower of (1) the Applicable Percentage, as defined in the notes (50%), times the average of the three lowest intraday trading prices for our company's common stock as quoted by the Over the Counter Bulletin Board (“OTCBB”) during the twenty trading days prior to the date of conversion, or (2) a fixed price of $0.75 per note. The 12% Notes accrue interest at the rate of 12% per year and interest payments are due quarterly. Any amount of principal or interest which is not paid when due carries interest at the rate of 15%. In the event of a default on any of the notes, the investors may elect to demand that we pay them 130% of the principal and accrued interest and penalties owed on all notes. Until such time as they are converted or repaid, the 12% Notes are secured by a first lien upon all of our assets under a Security Agreement. Our obligations under the 12% Notes are further guaranteed by a Guarantee and Pledge Agreement with our principal officers, who have pledged 50% of their individual stock holdings as collateral for the note obligations. In connection with the issuance of the 12% Notes, we issued 9,000,000 stock purchase warrants, at an exercise price of $0.37 per share with a five year term. The 8% Notes expire three years from the date of issuance and under the original terms of the note agreements were convertible into shares of our common stock at a conversion price equal to the lower of (1) the Applicable Percentage, as defined in the notes (50%), times the average of the three lowest intraday trading prices for our company’s common stock as quoted by the OTCBB during the twenty trading days prior to the date of conversion, or (2) a fixed price of $0.40. Until such time as they are converted or repaid, the 8% Notes are secured together with the 12% Notes, described below, by a first lien upon the assets of our company under a Security Agreement covering all of our company’s tangible and intangible assets. Our obligations under the 12% Notes are further guaranteed by a Guarantee and Pledge Agreement with the principal officers of our company, who have pledged 50% of their individual stock holdings as collateral for the convertible note obligations. In connection with the issuance of the 8% Notes, our company issued 44,000,000 stock purchase warrants, at an exercise price of $0.25 per share with a five year term. On March 23, 2006, we entered into an amendment to the 8% and 12% Notes to amend the conversion price equal to the lesser of $0.40 and (ii) the Variable conversion price, as defined in the notes. The Applicable Percentage as such term is defined in the Notes was (i) amended to be 40%. On March 31, 2006, we entered into an amendment to amend the warrants issued in connection with underlying the 8% and 12% Notes to provide for an exercise price of: (i) $0.06 per share with respect to 17,666,667 warrants; (ii) $0.15 per share with respect to 17,666,667 warrants; (iii) $0.20 per share with respect to 17,666,667. The term of the warrants was extended to March 31, 2011. Under the terms of the 12% Notes we were required to register the common stock underlying the notes and warrants within 120 days of executing the agreements. The Registration Statement on Form SB-2 was declared effective on September 9, 2004 registering 75,167,857 shares of common stock underlying the 12% Notes and warrants. To date, all of the shares registered under this registration statement in connection with the conversion of convertible notes have been issued to the holders of the Notes. There was no further registration statement filed to register additional shares issuable upon conversion of the outstanding balance of the 12% Notes, as was required under the agreements. For every month that the Company did not have in place an effective registration statement, a penalty of 2% per month on the outstanding principal balance is payable. Based on our current stock price, it is necessary for us to file a registration statement to register additional shares to allow for conversion under the 12% Notes and exercise of the warrants as early as possible after we have obtained shareholder approval to file an amendment to our Articles of Incorporation to increase our authorized number of shares. Under the terms of the 8% Notes, we are required to register the common shares underlying the notes and warrants within thirty-days of receipt of a request for registration from the note holders. Through July 27, 2007, we have not received this request. Under the terms of both the 12% Notes and 8% Notes (collectively referred to as the “Notes”), together with our the ancillary agreements we are required to maintain a sufficient number of authorized but unissued shares to allow for the issuance of up to two times the number of shares of common stock which are convertible under all outstanding convertible notes and exercisable under all outstanding warrants, in each case as of the date of calculation. During 2006 and 2007,this requirement was not met. Under the agreements, the Company owes 3% of the outstanding principal and interest balances of the Notes for every month in which it failed to comply. The conversion price to be used in making such calculation is the average of the three lowest intra-day trading prices for our stock during the preceding twenty trading days. Based upon the conversion price of our common stock on May 15, 2007, the total number of shares which we are required to have on reserve against the conversion of the Notes and exercise of the warrants is 15,000,000,000 shares, which is greater than the number of authorized shares of common stock which we currently have available to us. In an effort to have sufficient shares of common stock necessary to fulfill our contractual obligations under the 8% Notes and the 12% Notes as well as to have authorized shares of stock available for any possible subsequent financings and/or acquisitions, we will attempt to get shareholder approval to increase our authorized shares of common stock from five billion shares of common stock to at leasttwenty billion. 31 ITEM 3.CONTROLS AND PROCEDURES An evaluation was performed under the supervision and with the participation of our executive management, including our Chief Executive Officer/Chief Financial Officer and our President, of the effectiveness of the design and operation of our disclosure controls and procedures. This evaluation was performed within 90 days before the filing of this annual report. Based on that evaluation, our executive management, including our CEO and CFO and our President, concluded that our disclosure controls and procedures were ineffective as explained more fully below. Disclosure controls and procedures mean the controls and other procedures that we have implemented and which are designed to ensure that the information required to be disclosed by us in the reports we file or submit under the Securities Exchange Act of 1934, as amended, (A) is recorded, processed, summarized and reported within the time periods specified in the rules and forms prescribed by the Securities and Exchange Commission, and (B) is accumulated and communicated to our management, including our Chief Executive Officer/Chief Financial Officer and our President to allow timely decisions on required disclosure. In addition, there were no changes in our internal controls over financial reporting (as defined in Rule 13a-15 or Rule 15d-15 under the Securities Act of 1934, as amended) during the fiscal quarter ended December 31, 2006 which have materially affected, or are reasonably likely to materially affect, the internal controls over financial reporting which we have implemented. The company has identified the following significant deficiencies that constitute material control weaknesses: An ineffective internal control environment due to: · Lack of separate audit committee and lack of a majority of outside directors on the Company’s board of directors, resulting in ineffective oversight in the establishment and monitoring of internal controls. · Lack of sufficient personnel to maintain an appropriate accounting and financial organizational structure to support activities of the company. · Lack of timely execution of contracts and lack of contract management controls to ensure compliance with critical terms. These control failures constitute material weaknesses because we believe there is more than a remote likelihood that misstatements could occur that would result in material misstatements in the financial statements that would not have been prevented or detected. Steps that the company intends to take to remediate the weaknesses include increased supervision by senior management over the accounting staff, more detailed and timely reporting to senior management of financial results, increased training of staff and consideration of software enhancements to improve the efficiency and accuracy of financial data accumulation. ITEM 4.RISKS AND UNCERTAINTIES An investment in our Company involves a high degree of risk. In addition to matters discussed elsewhere in this report, careful consideration should be given to the following risk factors. This report contains certain forward-looking statements that involve risks and uncertainties. Our actual results could be substantially different from the results we anticipate in these forward-looking statements because of one or more of the factors described below and/or elsewhere in this report. If any of these risks were to actually occur, our business, results of operations and financial condition would likely suffer materially. The risks outlined below are those which management believes are material to an understanding of our business and the risks inherent in it, but such list does not include every possible risk which may impact us and our shareholders in the future. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also appear or increase in significance, and could therefore impair our projected business results of operations and financial condition. RISKS RELATED TO OUR BUSINESS IF THE NUMBER OR PRODUCTIVITY OF OUR INDEPENDENT DISTRIBUTORS IN OUR DIRECT SALES MARKETING CHANNEL DOES NOT INCREASE, OUR REVENUE WILL NOT INCREASE IN THAT DISTRIBUTION CHANNEL . Our primary source of revenue is from Direct Sales where we distribute our products exclusively through independent distributors. In addition, we expect to rely on a relatively small number of distributors for a large portion of our revenues. As a result, to increase our revenue, our distributors must increase in number, become more productive, or both. We cannot assure you that our distributors will increase or even maintain their current number or levels of productivity. Our distributors may terminate their services to us at any time, and we expect to experience turnover among our distributors from year to year, which turnover could be significant. We also cannot accurately predict how the number and productivity of our distributors may fluctuate because we rely upon existing distributors to sponsor and train new distributors and to motivate new and existing distributors. The number and productivity of our distributors depends upon several additional factors, including: 32 · the emergence of any adverse publicity regarding us, our products or our competitors, · the public's perception of our products, their ingredients and their ability to perform as advertised, · the public's perception of our distributors and direct selling businesses in general, · general economic and business conditions in the United States and in other countries where we sell product or source inventories or technology, and · fluctuations in general market conditions, labor conditions, currency rates, tariffs and trade relationships and other factors impacting our ability to source and sell our products outside of the United States. ADVERSE PUBLICITY COULD REDUCE THE SIZE OF OUR DISTRIBUTION FORCE AND CONSEQUENTLY REDUCE OUR REVENUE. We are susceptible to adverse publicity concerning distributor actions that could harm our business. Because our distributors are independent contractors and not employees, we cannot provide to them the same level of direction, motivation and oversight as we would to our employees. We may have difficulties enforcing our policies and procedures governing our distributors because of their independence, their large number, and their disparate geographic locations, and regulations in some countries that limit our ability to monitor and control the sales practices of distributors or terminate relationships with distributors. Adverse publicity could reduce the size of our distribution force and consequently reduce our revenue. INTENSE COMPETITION AND TECHNOLOGICAL CHANGE MAY RENDER OUR PRODUCTS UNCOMPETITIVE OR OBSOLETE. We compete with other direct selling companies for distributors. Our business and results of operations may be harmed by market conditions and competition in the future, which affect the specific product line or lines that we offer for sale. Many of our competitors have much greater name recognition and financial and other resources than we have, which may give them a competitive advantage. In addition, the nutritional supplement, cosmetic, skin care, weight management and wellness technology industries are all highly competitive. We have many competitors in these areas including retail establishments specializing in these products, department stores, and weight management establishments. We believe that the personalized customer service offered by our independent sales representatives and the high quality of our products will assist in establishing a competitive position for us. However, there can be no assurance that we will be able to establish a competitive position in the industries in which we operate, and any failure to effectively compete could affect the results of our operations. 33 CLAIMS THAT USE OF OUR PRODUCTS CAUSE NEGATIVE HEALTH EFFECTS MAY ARISE AND HURT OUR SALES AND FINANCIAL CONDITION. We may receive consumer complaints, or allegations, that the use of our products produced adverse effects, or did not produce the health benefits advertised. These complaints, if they became the subject of lawsuits or of widespread publicity, and even if ultimately not proven, could seriously damage our business. WE HAVE ONLY BEEN OFFERING OUR PRODUCTS TO THE PUBLIC FOR A LIMITED AMOUNT OF TIME AND CANNOT ASSURE YOU THAT THEY WILL ACHIEVE WIDESPREAD MARKET ACCEPTANCE. We began to offer our CHANNOINE ® skincare products to the public on June 1, 2002, our 2SIS cosmetics products on August 10, 2002, our FEMONE nutritional products on September 28, 2002, our LEANCHOICES™ weight control products and program on February 6, 2004, and our BIOPRO Technology products on February 19, 2004. In December 2004, we offered our CHANNOINE® products on Shop NBC for the first time. A decision to invest in our company must consider the risks, expenses and difficulties frequently encountered by companies that are, like us, in their early stage of development and that depend upon new and rapidly evolving markets. In order to address these risks, we must, among other things: · strengthen awareness of our products; · respond to competitive developments; · continue to upgrade and expand our line of products; and · continue to attract, retain, and motivate our employees and independent distributors. We cannot be certain that we will be able to successfully address each of these risks adequately. WE HAVE NEVER BEEN PROFITABLE Since incorporation of FemOne California in 2002, we have not achieved profitability. We have incurred substantial costs to build the foundation of our business. From our inception to the date of this report we have incurred an accumulated deficit of $16,402,578. Although our revenues are increasing, they will need to continue growing substantially in order for us to achieve profitability. Due to our limited operating history, it is difficult to predict whether we will be profitable in the future. Even if we do become profitable, there can be no assurance that we can sustain or increase profitability on a quarterly or annual basis in the future. If our revenues grow slower than we anticipate, or if our operating expenses exceed our expectations or cannot be adjusted accordingly, our business will be materially adversely affected. LIQUIDITY AND WORKING CAPITAL DEFICIT Our current liabilities are 8.78 times our current assets.We currently have a working capital deficit of $10,281,772.Currently, the Company is not able to meet its current obligations.Our working capital deficit will continue to deteriorate unless we receive additional capital or we become profitable (see above). THE REPORT ON OUR FINANCIAL STATEMENTS FROM OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM INCLUDES A QUALIFICATION AS TO OUR ABILITY TO CONTINUE AS A "GOING CONCERN" In their report on our audited financial statements for the year ended December 31, 2006 our independent registered public accounting firm have included an explanatory paragraph stating that due to our lack of profitability andour need to raise additional capital, there is "substantial doubt" about our ability to continue as a going concern. The going concern opinion from our auditors represents a strong warning regarding our financial condition and ability to stay in business. In addition, the going concern opinion may limit our ability to obtain the financing required to stay in business, in which case you could lose your entire investment. LOSING ANY OF OUR LIMITED SUPPLIERS OR RIGHTS TO SELL OUR PRODUCTS COULD HARM OUR BUSINESS. We currently acquire products and ingredients from the suppliers we consider to be the best suppliers of our products and ingredients, and in some cases they represent our sole source of supply. Any disruption in our relationship with our sole suppliers could materially and adversely harm our business. WE MAY NOT BE ABLE TO ADEQUATELY PROTECT OUR PROPRIETARY RIGHTS. Our products are valuable based in large part on their proprietary nature. Our marketing strength is also based in part upon our know-how of the direct selling industry. Our ability to market our products and take advantage of our know-how depends upon our ability to prevent others from infringing upon our intellectual property and other proprietary rights. We rely upon a combination of statutory protections and common law rights to establish and protect our proprietary rights. 34 While we intend to monitor closely and take steps to protect our intellectual property rights, including (among other things) obtaining signed non-disclosure agreements prior to disclosing confidential information, there can be no assurance that these rights will remain protected in any or all markets, or that unauthorized third parties will not gain access to, and potentially impair or destroy, protected intellectual property rights. We may not have knowledge of any infringement or violation of our rights in time to protect them, and, even if we do, we may not have sufficient resources to engage in protracted and expensive litigation or other means to enforce our rights. If any of our material intellectual property rights were to be infringed upon, it could have a materially adverse impact upon our business and financial condition. Similarly, if any party were to assert that our technology infringes upon the rights of others, it could also have a materially adverse impact upon our ability to conduct our business, and/or our financial condition or future prospects, even if that assertion was ultimately found to be untrue. WE RELY UPON LICENSE AND OTHER CONTRACTUAL RIGHTS TO OPERATE OUR BUSINESS. Our business model is based upon the sale of products and technologies developed by others and licensed to ACTIS for distribution within the territories specified, and under the terms provided in, the applicable licensing agreement. Our ability to maintain our business, then, is dependent upon the strength of our contracts with our licensors and other contracting parties, as well as the financial health of these parties throughout the term of each agreement. If any party which has licensed us a product or technology that represents a significant part of our revenues were to violate or revoke that agreement, or become financially insolvent or bankrupt, it could have a materially adverse impact upon our business and financial condition. We are currently reviewing the license arrangements applicable to our products in areas we are marketing to, including through our subsidiary BIOPRO Australasia, to ensure that all of the rights we need to lawfully market, sell and distribute these products within the relevant territories. We are also still negotiating the definitive license terms to be used with SRA Marketing, a controlled subsidiary for the marketing of certain of our products within the United States through direct response television shopping channels, and we are negotiating a similar license with our affiliate FemOne/BIOPRO Canada for similar marketing rights within Canada. Until these agreements are executed, the subsidiaries/affiliates are selling these products without written licensing rights. To the extent that we do not have these license rights in place to sell all of the products in each of the territories where we are actually selling such products, it could have a materially adverse impact upon our business and financial condition. OUR FUTURE FINANCIAL RESULTS MAY FLUCTUATE SIGNIFICANTLY. As a result of our limited operating history, we cannot predict our future revenues or operating results. We do, however, expect our future revenues and operating results to fluctuate significantly. Our future operating expenses are expected to increase in future periods as we intend to expand our sales and marketing operations to promote our products and acquire distributors, expand our service capabilities and improve our internal operating and financial systems. In addition, our operating expenses are based on our expectations of future revenues, and are relatively fixed in the short term. We may be unable to adjust spending quickly enough to offset any unexpected revenue shortfall. If we have a shortfall in revenues in relation to our expenses, or if our expenses increase before our revenues do, then our business for a particular period would be materially adversely affected. Because of all of these factors and the other risks discussed in this section, we believe that our quarterly and annual revenues, expenses and operating results likely will vary significantly in the future. Accordingly, you should not rely on period-to-period comparisons of our results of operations as an indication of our future performance. WE WILL REQUIRE ADDITIONAL FUNDS TO SUPPORT OUR BUSINESS GROWTH AND PROPOSED FUTURE OPERATIONS. We will require additional capital in order to pay the amounts currently due to the note holders. Beyond that, we will need additional capital to implement our current business plan as a global marketing company. We intend to attempt to raise funds during 2007 through the sale of equity in private transactions to accredited investors in transactions yet to be determined. If we are unable to raise the necessary capital we require, which we estimate to be no more than $5,000,000, we may not be able to operate our business in the manner described in this report. Additional capital beyond this estimated amount may also become necessary, to the extent that our operating revenue falls below anticipated levels, or if we make acquisitions or changes in our current business plan. There can be no assurance that we will be able to raise the funds we need initially, or if we do that any additional required funds will be available when needed, on terms that are acceptable to our management or at all. Our inability to raise the funds we require, when we require them and on terms that are reasonably acceptable to our management, would have a materially adverse effect upon our ability to continue in operations and grow our business. 35 OUR FAILURE TO EFFECTIVELY MANAGE OUR GROWTH COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR BUSINESS. We expect our business to grow rapidly. Such growth will place a significant strain on our management systems and resources. We will need to continue to improve our operational and financial systems and managerial controls and procedures, and we will need to continue to expand, train and manage our workforce. We expect that the number of our employees and distributors will continue to increase for the foreseeable future. We will have to maintain close coordination among our technical, accounting, finance, marketing and sales departments. Failure to effectively manage our growth could have a material adverse effect on our business. IF WE ARE UNABLE TO RETAIN KEY PERSONNEL OR ATTRACT NEW PERSONNEL, IT COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR BUSINESS. The loss of services of any of our key personnel or our inability to successfully attract and retain qualified personnel in the future would have a material adverse effect on our business. We maintain key person life insurance only on Mr. Grimm in the amount of $2,000,000. Our future success also depends on our ability to attract, retain, integrate and motivate highly skilled computer software programmers and other employees. RISKS RELATED TO OUR OUTSTANDING CONVERTIBLE NOTES PAYABLE WE ARE IN DEFAULT OF OUR OUTSTANDING SECURED CONVERTIBLE NOTES. PAYMENT OF THE AMOUNTS DUE UNDER THE NOTES WOULD REQUIRE US TO DEPLETE OUR WORKING CAPITAL, IF AVAILABLE, OR RAISE ADDITIONAL FUNDS. OUR FAILURE TO REPAY THE SECURED CONVERTIBLE NOTES COULD RESULT IN LEGAL ACTION AGAINST US, WHICH COULD REQUIRE THE FORECLOSURE OR SALE OF SUBSTANTIAL ASSETS. As of September 30, 2007, we have outstanding an aggregate of principal of $3,088,116 convertible Notes and accrued interest of $1,015,903, of which scheduled principal payments of approximately $1,738,808 together with accrued interest of approximately $1,015,903, and accrued penalty and liquidated damages on both the 12% Notes and the 8% Notes of $3,214,355 as of September 30, 2007, were not paid when due. In addition pursuant to the terms of the Notes, we are in default for failure to have sufficient shares of common stock in reserve to allow for conversion of the Notes, accrued interest and exercise of warrants. If we were required to repay the secured convertible notes, we would be required to use our limited working capital and raise additional funds. If we were unable to raise sufficient capital to pay the principal and accrued interest currently due and in default on the notes, the note holders could commence legal action against us and foreclose on all of our assets to recover the amounts due. Any such action may require us to curtail or cease operations. THE CONVERTIBLE NOTES WHICH WE SOLD IN 2 TO GROW THE BUSINESS, HAVE RESULTED, AND WILL LIKELY CONTINUE TO RESULT IN SUBSTANTIAL DILUTION TO OUR EXISTING SHAREHOLDERS, AS MIGHT ANY FUTURE CONVERTIBLE OR DERIVATIVE SECURITIES WE MAY BE REQUIRED TO ISSUE TO RAISE ADDITIONAL CAPITAL. Between July and October 2004, we issued 12% Callable Convertible Promissory Notes and Warrants in a transaction that raised gross proceeds of $3,000,000. On June 30, 2005, we issued 8% Callable Convertible Promissory Notes and Warrants in a transaction that raised gross proceeds of $1,500,000. Each of the Notes and the Warrants in both transactions are convertible or exercisable into shares of our common stock at substantial discounts to its fair market value, and such conversion or exercise will result in substantial dilution to our existing investors. In addition, amounts which may become due as penalties for failure to meet certain of our obligations under the transaction documents, or if the fair market value of our shares decreases significantly, will result in further dilutive issuances of our common stock to the Note holders. Furthermore, in order to raise more capital to meet our business objectives, to the extent that we are able to identify other accredited investors who will purchase equity securities from us, it may be that the terms on which such equity is sold will be more favorable than the price of our common stock at market. To the extent that we are unable to sell our securities for effectively the price at which our common stock can be bought in the public markets, then we may be forced to sell our securities for less than their market value, which could result in further substantial dilution to our existing shareholders which is disproportionate to the value of the funds received by us in such transaction. There is no guarantee that additional financing will be available to us on acceptable terms when needed, or at all. THERE ARE A LARGE NUMBER OF SHARES UNDERLYING OUR SECURED CONVERTIBLE NOTES AND WARRANTS THAT MAY BE AVAILABLE FOR FUTURE SALE AND THE SALE OF THESE SHARES MAY DEPRESS THE MARKET PRICE OF OUR COMMON STOCK. As of July 27, 2007, we had 388,149,122 shares of common stock issued and outstanding. Also as of May 15, 2007, we had secured convertible notes outstanding that may be converted into an estimated 11,586,627,423 shares of common stock and outstanding warrants to purchase 58,850,000 shares of common stock. The number of shares of common stock issuable upon conversion of the outstanding secured convertible notes may increase if the market price of our stock declines. The shares issuable upon conversion of the secured convertible notes may be issued without restriction pursuant to Rule 144(k). The sale of these shares may adversely affect the market price of our common stock. 36 THE CONTINUOUSLY ADJUSTABLE CONVERSION PRICE FEATURE OF OUR SECURED CONVERTIBLE NOTES COULD REQUIRE US TO ISSUE A SUBSTANTIALLY GREATER NUMBER OF SHARES, WHICH WILL CAUSE DILUTION TO OUR EXISTING STOCKHOLDERS. Our obligation to issue shares upon conversion of our secured convertible notes is essentially limitless. The conversion price to be used in making such calculation is the average of the three lowest intra-day trading prices for our stock during the preceding twenty trading days, times 40%. The following is an example of the amount of shares of our common stock that are issuable, upon conversion of our secured convertible notes (excluding accrued interest), based on market prices 25%, 50% and 75% below the conversion price, as of October 12, 2007 of $0.000080. % BELOW EXISTING CONVERSION PRICE CONVERSION PRICE PER SHARE NUMBER OF SHARES ISSUABLE 25% $0.000060 53,980,130,203 50% $0.000040 80,970,195,305 75% $0.000020 161,940,390,610 As illustrated, the number of shares of common stock issuable upon conversion of our secured convertible notes will increase if the market price of our stock declines, which will cause substantial dilution to our existing stockholders. Currently, we do not have enough shares authorized for these amounts. In June 2006, we amended our Articles of Incorporation to increase our authorized shares of common stock from 500,000,000 to 5,000,000,000. We are currently in default of our existing note agreements for, among other things, not maintaining a sufficient number of authorized but unissued shares to allow for the issuance of up to two times the number of shares of common stock which are convertible under all outstanding convertible notes and exercisable under all outstanding warrants, in each case as of the date of calculation. THE CONTINUOUSLY ADJUSTABLE CONVERSION PRICE FEATURE OF OUR SECURED CONVERTIBLE NOTES MAY ENCOURAGE INVESTORS TO MAKE SHORT SALES IN OUR COMMON STOCK, WHICH COULD HAVE A DEPRESSIVE EFFECT ON THE PRICE OF OUR COMMON STOCK. Since the secured convertible notes are convertible into shares of our common stock at a conversion price equal to 40% of the average of the lowest three intra-day trading prices of our common stock within the previous twenty trading days prior to the conversion, the significant downward pressure on the price of our common stock as the investors convert and sell material amounts of common stock could encourage short sales by investors. This could place further downward pressure on the price of the common stock. The investors could sell common stock into the market in anticipation of covering the short sale by converting their securities, which could cause the further downward pressure on the stock price. In addition, not only the sale of shares issued upon conversion or exercise of the secured convertible notes, but also the mere perception that these sales could occur, may adversely affect the market price of our common stock. THE ISSUANCE OF SHARES UPON CONVERSION OF THE SECURED CONVERTIBLE NOTES AND EXERCISE OF OUTSTANDING WARRANTS MAY CAUSE IMMEDIATE AND SUBSTANTIAL DILUTION TO OUR EXISTING STOCKHOLDERS. The issuance of shares upon conversion of the secured convertible notes and exercise of warrants may result in substantial dilution to the interests of other stockholders since the investors may ultimately convert and sell the full amount issuable on conversion. Although the investors may not convert their secured convertible notes and/or exercise their warrants if such conversion or exercise would cause them to own more than 4.9% of our outstanding common stock, this restriction does not prevent the investors from converting and/or exercising some of their holdings and then converting the rest of their holdings. In this way, the investors could sell more than this limit while never holding more than this limit. There is no upper limit on the number of shares that may be issued which will have the effect of further diluting the proportionate equity interest and voting power of holders of our common stock, including investors in this offering. RISKS RELATED TO OUR INDUSTRY LAWS AND REGULATIONS MAY PROHIBIT OR SEVERELY RESTRICT OUR DIRECT SALES EFFORTS AND CAUSE OUR SALES AND PROFITABILITY TO DECLINE. Various government agencies in the United States and throughout the world regulate Direct Sales practices. If we are unable to continue our business in our existing markets or commence operations in new markets because of these laws, our revenue and profitability will decline. Additionally, government agencies and courts in the countries where we operate may use their powers and discretion in interpreting and applying laws in a manner that limit our ability to operate or otherwise harm our business. Also, if any governmental authority brings a regulatory enforcement action against us that interrupts our Direct Sales efforts, or which results in a significant fine or penalty assessed against us, our business could suffer. 37 GOVERNMENT REGULATION OF CERTAIN OF OUR PRODUCTS MAY RESTRICT OUR ABILITY TO INTRODUCE OR MAINTAIN THESE PRODUCTS IN SOME MARKETS AND COULD HARM OUR BUSINESS AS A RESULT. Our products and our related marketing and advertising efforts are subject to extensive government regulation. We may be unable to introduce our products in some markets if we fail to obtain needed regulatory approvals, or if any product ingredients are prohibited. Failure to introduce or delays in introducing our products could reduce our revenue and decrease our profitability. Regulators also may prohibit us from making therapeutic claims about our products even if we have research and independent studies supporting such claims. The occurrence of any of the foregoing could impact the sales of some products. Even where our products are currently marketed, the applicable governments could change their laws, making it impossible for us to maintain sales in those areas. Either an inability to introduce our products into new geographic markets or our inability to continue to market and sell them in our existing ones, would have a materially adverse effect upon our business and financial condition. OUR FAILURE TO COMPLY WITH GOVERNMENT REGULATION OF OUR PRODUCTS AND SALES METHODS, INCLUDING BY OUR DISTRIBUTOR NETWORK, MAY RESULT IN SIGNIFICANT PENALTIES OR CLAIMS, ANY OF WHICH MAY RESULT IN ENFORCEMENT ACTION BY THE RELEVANT REGULATORY AGENCY. The formulation, manufacturing, packaging, labeling, advertising, distribution and sale of our products are subject to regulation by a number of governmental agencies. U.S. federal agencies governing aspects of our business include (but are not limited to) the Food and Drug Administration, the Federal Trade Commission, the Consumer Product Safety Commission, the United States Department of Agriculture, the Department of the Treasury, and the Environmental Protection Agency. Our products and distributor network are also subject to state and local laws and regulations, as well as those of foreign countries in which our products are marketed or sold. Our failure to comply with these regulations may adversely affect our ability to continue to offer our products, cause the imposition of substantial penalties, and/or result in significant claims, any of which may result in loss or reduction of sales and adversely affect our financial condition and the value of our common stock. OUR DIRECT RESPONSE TELEVISION SHOPPING NETWORK REVENUES RELY ON THE DECISIONS OF ONE TELEVISION NETWORK SHOPPING CHANNEL Our Channoine Cosmetic products are available for sale periodically on Shop NBC and have been since December 2004. While we anticipate that we will continue to be considered to be a featured supplier on Shop NBC on a routine and frequent basis, we cannot guarantee that we will be approved for airtime or will have successful sales from the airing. Our risks include, but are not limited to, the quality of our on-air talent, the time of day our products are aired, customer satisfaction and acceptance of new products, competition and new products that are unknown to the current market place. RISKS RELATED TO OUR COMMON STOCK THERE IS A LIMITED PUBLIC MARKET FOR OUR COMMON STOCK, FAILURE TO DEVELOP OR MAINTAN A TRADING MARKET COULD NEGATIVELY AFFECT THE VALUE OF OUR SHARES AND MAKE IT DIFFICULT OR IMPOSSIBLE FOR SHAREHOLDERS TO SELL THEIR SHARES Our common stock is quoted on the OTC Bulletin board under the symbol “AGLV.OB.” To date there is a limited trading market in our common stock on the OTC Bulletin Board. Failure to develop or maintain an active trading market could negatively affect the value of our shares and make it difficult for our shareholders to sell their shares or recover any part of their investment in us. The market price of our common stock may be highly volatile. In addition to the uncertainties relating to our future liquidity, operating performance and the profitability of our operations, factors such as variations in our interim financial results, or various, as yet unpredictable factors, many of which are beyond our control, may have a negative effect on the market price of our common stock. WE HAVE NOT PAID DIVIDENDS IN THE PAST AND DO NOT EXPECT TO PAY DIVIDENDS IN THE FUTURE, ANY RETURN ON INVESTMENT MAY BE LIMITED TO THE VALUE OF OUR COMMON STOCK We have never paid cash dividends on our common stock and do not anticipate paying cash dividends in the foreseeable future. The payment of dividends on our common stock will depend on earnings, financial condition and other business and economic factors affecting it at such time as the board of directors may consider relevant. If we do not pay dividends, our common stock may be less valuable because a return on your investment will only occur if our stock price appreciates. 38 OUR COMMON STOCK IS SUBJECT TO THE “PENNY STOCK” RULES OF THE SEC AND THE TRADING MARKET IN OUR SECURITIES IS LIMITED, WHICH MAKES TRANSACTIONS IN OUR COMMON STOCK CUMBERSOME AND MAY REDUCE THE VALUE OF AN INVESTMENT IN OUR STOCK. The Securities and Exchange Commission has adopted Rule 3a5-1 which establishes the definition of a “penny stock,” for the purposes relevant to us, and any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain expectations. For any transaction involving a penny stock, unless exempt, Rule 15g-9 requires: - that a broker or dealer approve a person’s account for transactions in penny stocks; and - the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stock, the broker or dealer must: - obtain financial information and investment experience objectives of the person; and - make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: - sets forth the basis on which the broker or dealer made the suitability determination, and - That the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in case of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS We are not currently a party to legal proceedings that could have a materially adverse effect on our business. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Effective February 18, 2007, the Company and Sujon Limited entered into an amendment to the $200,000 promissory note extending the due date of the note from February 18, 2007 to April 2, 2007. Effective April 2, 2007, the agreement was further amended to extend the due date to June 4, 2007. The amendment further provided that upon Sujon Limited signing the second amendment, the Company would make a $25,000 payment to be applied against the existing principal leaving a balance due of $175,000 plus interest from the date of the note. This amendment also requires the issuance of an additional 1,000,000 shares of restricted stock. No other terms of the agreement were modified. In February 2007, the Company issued the 2,000,000 restricted shares of common stock as required under the agreement. Effective May 23, 2007, the Company and Armand Di Schiavi entered into a promissory note agreement. The agreement requires the issuance of 1,000,000 shares of restricted stock. ITEM 3.OTHER INFORMATION None 39 ITEM 4.EXHIBITS Exhibit No. Description 2.1 Agreement and Plan of Reorganization dated October 15, 2003 between the Registrant, FemOne, Inc. (California) and the Shareholders of FemOne, Inc. (California) (4) 3.1 Articles of Incorporation of New Paltz Capital Corp. dated March 14, 2000 (1) 3.2 Certificate of Amendment of Articles of Incorporation dated October 2, 2003 (3) 3.3 Amended and Restated Articles of Incorporation dated September 23, 2004 (8) 4.1 Form of Share Certificate (1) 10.1 Executive Employment Agreement dated June 1, 2002 between the Registrant and Ray W. Grimm, Jr. (7) 10.2 Executive Employment Agreement dated July 1, 2002 between the Registrant and Alfred Hanser (7) 10.3 Promissory Note dated May 1, 2002 between FemOne, Inc. and Ray W. Grimm, Jr. (7) 10.4 Promissory Note dated May 1, 2002 between FemOne, Inc. and Alfred Hanser (7) 10.5 Distribution Agreement dated February 8, 2002 between Alfred Hanser and Channoine Cosmetics AG Liechtenstein (7) 10.6 Distribution Sublicense Agreement dated May 1, 2002 between FemOne, Inc. and Alfred Hanser (7) 10.7 Distribution Agreement dated February 1, 2004 between the Registrant and Energy Transfer Corporation (7) 10.8 Securities Purchase Agreement dated July 23, 2004 between the Registrant, AJW Partners, LLC, AJW Offshore, Ltd., AJW Qualified Partners, LLC and New Millennium Capital Partners II, LLC (7) 10.9 Callable Secured Convertible Note dated July 23, 2004 for the principal amount of $216,000 entered into by the Registrant for the benefit of AJW Partners, LLC (7) 10.10 Callable Secured Convertible Note dated July 23, 2004 for the principal amount of $396,000 entered into by the Registrant for the benefit of AJW Offshore, Ltd. (7) 10.11 Callable Secured Convertible Note dated July 23, 2004 for the principal amount of $552,000 entered into by the Registrant for the benefit of AJW Qualified Partners, LLC (7) 10.12 Callable Secured Convertible Note dated July 23, 2004 for the principal amount of $36,000 entered into by the Registrant for the benefit of New Millennium Capital Partners II, LLC (7) 10.13 Stock Purchase Warrant dated July 23, 2004 for the purchase of up to 648,000 shares of the Registrant’s common stock entered into by the Registrant for the benefit of AJW Partners, LLC (7) 10.14 Stock Purchase Warrant dated July 23, 2004 for the purchase of up to 1,188,000 shares of the Registrant’s common stock entered into by the Registrant for the benefit of AJW Offshore Ltd (7) 10.15 Stock Purchase Warrant dated July 23, 2004 for the purchase of up to 1,656,000 shares of the Registrant’s common stock entered into by the Registrant for the benefit of AJW Qualified Partners LLC (7) 10.16 Stock Purchase Warrant dated July 23, 2004 for the purchase of up to 108,000 shares of the Registrant’s common stock entered into by the Registrant for the benefit of New Millennium Capital Partners II, LLC (7) 10.17 Registration Rights Agreement dated July 23, 2004 between the Registrant, AJW Partners, LLC, AJW Offshore, Ltd., AJW Qualified Partners, LLC and New Millennium Capital Partners II, LLC (7) 10.18 Intellectual Property Security Agreement dated July 23, 2004 between the Registrant, AJW Partners, LLC, AJW Offshore, Ltd., AJW Qualified Partners, LLC and New Millennium Capital Partners II, LLC (7) 10.19 Guaranty and Pledge Agreement dated July 23, 2004 between the Registrant, Alfred Hanser, AJW Partners, LLC, AJW Offshore, Ltd., AJW Qualified Partners, LLC and New Millennium Capital Partners II, LLC (7) 10.20 Guaranty and Pledge Agreement dated July 23, 2004 between the Registrant, Ray W. Grimm, Jr., AJW Partners, LLC, AJW Offshore, Ltd., AJW Qualified Partners, LLC and New Millennium Capital Partners II, LLC (7) 10.21 Security Agreement dated July 23, 2004 between the Registrant, AJW Partners, LLC, AJW Offshore, Ltd., AJW Qualified Partners, LLC and New Millennium Capital Partners II, LLC (7) 10.22 Distribution and Sublicense Agreement between Alfred Hanser and the Registrant(7) 10.23 Securities Purchase Agreement dated June 30, 2005 by and among the Company and New Millennium Capital Partners II, LLC, AJW Qualified Partners, LLC, AJW Offshore, Ltd and AJW Partners, LLC (9) 10.24 Form of Callable Secured Convertible Note dated June 30, 2005 (9) 10.25 Form of Stock Purchase Warrant dated June 30, 2005 (9) 10.26 Registration Rights Agreement dated June 30, 2005 by and among the Company and New Millennium Capital Partners II, LLC, AJW Qualified Partners, LLC, AJW Offshore, Ltd and AJW Partners, LLC (9) 10.27 Intellectual Property Security Agreement dated June 30, 2005 by and among the Company and New Millennium Capital Partners II, LLC, AJW Qualified Partners, LLC, AJW Offshore, Ltd and AJW Partners, LLC (9) 10.28 Security Agreement dated June 30, 2005 by and among the Company and New Millennium Capital Partners II, LLC, AJW Qualified Partners, LLC, AJW Offshore, Ltd and AJW Partners, LLC (9) 10.29 Guaranty and Pledge Agreement dated June 30, 2005 by and among the Company and New Millennium Capital Partners II, LLC, AJW Qualified Partners, LLC, AJW Offshore, Ltd and AJW Partners, LLC (9) 10.30 Amendment to 8% and 12% Callable Secured Promissory Notes by and among the Company and New Millennium Capital Partners II, LLC, AJW Qualified Partners, LLC, AJW Offshore, Ltd and AJW Partners, LLC (10) 40 10.31 Amendment to Stock Purchase Warrants by and among New Millennium Capital Partners II, LLC, AJW Qualified Partners, LLC, AJW Offshore, Ltd and AJW Partners, LLC (10) 10.32 Promissory Note Dated October 19, 2006 between the Company and Sujon Limited (12) 10.33 Amendment to Promissory Note Dated October 19, 2006 between the Company and Sujon Limited (14) 10.34 Second Amendment to Promissory Note Dated October 19, 2006 between the Company and Sujon Limited (14) 16.1 Letter on change in certifying accountant dated September 30, 2002 from Morgan & Company (2) 16.2 Letter on change in certifying accountant dated February 17, 2004 from Dohan & Company (5) 16.3 Letter on change in certifying accountant dated March 17, 2004 from Amisano Hanson, Chartered Accountants (6) 16.4 Letter on change in certifying accountant dated March 20, 2004 from Dohan & Company (6) 16.5 Letter on change in certifying accountant dated December 6, 2006 from Peterson & Co., LLP (13) 31.1 Certification by Chief Executive Officer and Chief Financial Officer, required by Rule 13a-14(a) or Rule 15d-14(a) of the Exchange Act, promulgated pursuant to Section 302 of the Sarbanes-Oxley Act of 2002(15) 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Filed herewith)(15) (1) Filed as an exhibit to the Registrant's registration statement on Form SB-2 originally filed on November 13, 2001 and as amended on January 24, 2002 and February 12, 2002. (2) Filed as an exhibit to a Form 8-K filed on October 3, 2002. (3) Filed as an exhibit to a Form 8-K filed on October 3, 2003. (4) Filed as an exhibit to a Form 8-K/A on October 27, 2003. (5) Filed as an exhibit to a Form 8/K filed on February 23, 2004. (6) Filed as an exhibit to a Form 8-K/A on March 24, 2004. (7) Filed as an exhibit to the Registrant’s registration statement on Form SB-2 filed on September 9, 2004. (8) Filed as an exhibit to Form 10-QSB filed on November 15, 2004 (9) Filed as an exhibit to Form 8-K filed November 21, 2005 (10) Filed as an exhibit to Form 8-K filed March 29, 2006 (11) Filed as an exhibit to Form 8-K filed April 6, 2006 (12) Filed as an exhibit to Form 8-K filed October 26, 2006 (13) Filed as an exhibit to Form 8-K/A filed December 6, 2006 (14) Filed as an exhibit to Form 8-K filed February 22, 2007 (15) Filed as an exhibit to this Report on Form 10-KSB (16) Filed as an exhibit to Form 10QSB filed May 21, 2007 (17) Filed as an exhibit to Form 10QSB filed August 18, 2007 41 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ACTIS GLOBAL VENTURES, INC. Date: November 14, 2007 By: /s/ Raymond Grimm, Jr. RAYMOND GRIMM, JR. CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER (PRINCIPAL EXECUTIVE OFFICER) (PRINCIPAL ACCOUNTING OFFICER) 42
